 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as of May 20, 2015, by
and among Crystal Rock Holdings, Inc. (“Holdings”), formerly known as Vermont
Pure Holdings, Ltd., a Delaware corporation having its principal place of
business at 1050 Buckingham Street, Watertown, Connecticut 06795, Crystal Rock
LLC (“Crystal Rock LLC”, and together with Holdings, collectively, the
“Borrowers”), a Delaware limited liability company having its principal place of
business at 1050 Buckingham Street, Watertown, Connecticut 06795, the Guarantors
(defined herein), Bank of America, N.A., a national banking association (“Bank
of America”), and the other lending institutions listed on Schedule 1, and Bank
of America as administrative agent for itself and such other lending
institutions.
 
W I T N E S S E T H:
 
WHEREAS, Holdings (individually and as successor by merger to its former
Subsidiary, Crystal Rock Holdings, Inc.), Crystal Rock LLC, the Lender that is a
party to this Credit Agreement as of the Effective Date (the “Effective Date
Lender”), and the Administrative Agent are parties to an Amended and Restated
Credit Agreement dated as of April 5, 2010, as amended by a First Amendment
Agreement dated as of September 28, 2010, a Second Amendment Agreement dated as
of May 1, 2012, a Third Amendment Agreement dated as of March 13, 2013, a Fourth
Amendment Agreement dated as of September 30, 2013 and a Fifth Amendment
Agreement dated as of January 14, 2015 (as the same has been amended to, but not
including, the Effective Date, the “Existing Credit Agreement”), which Existing
Credit Agreement amended, restated and replaced in its entirety that certain
Credit Agreement dated as of April 5, 2005 by and among the Borrowers, the
Effective Date Lender and the other lenders party thereto and the Administrative
Agent (as amended and in effect from time to time prior to the effectiveness of
the Existing Credit Agreement, the “Original Credit Agreement”); and
 
WHEREAS, upon the occurrence of the Effective Date, the parties hereto have
agreed to amend and restate the Existing Credit Agreement(the “Restatement”) as
set forth herein.
 
NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement
shall be amended and restated in its entirety on the Effective Date as follows:
 
1.           DEFINITIONS AND RULES OF INTERPRETATION.
 
1.1 Definitions.  The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Credit Agreement referred to below:
 
Accounts Receivable.  All rights of any Borrower or any of its Subsidiaries to
payment for goods sold, leased or otherwise marketed and all rights of any
Borrower or any of its Subsidiaries to payment for services rendered and all
sums of money or other proceeds due thereon pursuant to transactions with
account debtors, except for that portion of the sum of money or other proceeds
due thereon that relate to sales, use or property taxes in conjunction with such
transactions, recorded on books of account in accordance with GAAP.
 
Acquired Company EBITDA.  For any period, an amount equal to Consolidated EBITDA
of the Person or assets acquired by Holdings or any of its Subsidiaries in a
Permitted Acquisition for the portion of such period preceding the date of such
acquisition, calculated on a Pro Forma Basis.
 
Additional Subordinated Debt Repayment Conditions.  With respect to the
additional $1,000,000 principal prepayment by the Borrowers of the Seller
Subordinated Debt contemplated under §10.8(b), the satisfaction of each of the
following conditions: (a) immediately prior to and after giving effect to such
repayment, no Default or Event of Default shall then exist, and the Borrowers
shall have delivered to the Administrative Agent a statement certified by the
principal financial or accounting officers that are Responsible Officers of the
Borrowers to the effect that immediately prior to and after giving effect to
such repayment, no Default or Event of Default exists and attaching, in
reasonable detail, computations evidencing (i) on a Pro Forma Basis compliance
(on a consolidated basis) with the covenants contained in §11, and (ii)
Historical Consolidated EBITDA of not less than $5,800,000, in each case as of
the end of the fiscal quarter ending on July 31, 2015 (if such repayment is made
prior to October 31, 2015) or the most recently completed fiscal quarter (if
such repayment is made on or after October 31, 2015); and (b) after giving
effect to such repayment, Availability is not less than $2,000,000.
 
 
 
31

--------------------------------------------------------------------------------

 
Adjustment Date.  The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
§9.4(c).
 
Administrative Agent.  Bank of America, N.A., acting as agent for the Lenders
and each other Person appointed as the successor Administrative Agent in
accordance with §15.9.
 
Administrative Agent’s Office.  The Administrative Agent’s office located at
CityPlace I, 185 Asylum Street, Mail Code: CT2-500-35-10, Hartford, Connecticut
06103, or at such other location as the Administrative Agent may designate from
time to time.
 
Administrative Agent’s Special Counsel.  Robinson & Cole LLP or such other
counsel as may be approved by the Administrative Agent.
 
Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
Affiliate.  Any Person that would be considered to be an affiliate of any other
Person under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if such other Person were
issuing securities.
 
Applicable Margin.  For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin set forth below
with respect to the Total Leverage Ratio, as determined for the Reference Period
of Holdings and its Subsidiaries ending on the fiscal quarter ended immediately
prior to the applicable Rate Adjustment Period.
 
Level
Total Leverage
Ratio
Base Rate Loans
Revolving Credit LIBOR Rate Loans
Letter of
Credit
Fees
Term Loan LIBOR Rate Loan
I
Less than 2.00:1.00
0.00%
1.25%
1.25%
1.50%
II
Greater than or equal to 2.00:1.00 but less than 2.50:1.00
0.25%
1.75%
1.75%
2.00%
III
Greater than or equal to 2.50:1.00 but less than 3.25:1.00
0.75%
2.25%
2.25%
2.50%
IV
Greater than or equal to 3.25:1.00
1.25%
2.75%
2.75%
3.00%

 
Notwithstanding the foregoing, (a) the determination of the Applicable Margin
for any period shall be subject to the provisions of §6.3.2, (b) for the Loans
outstanding and the Letter of Credit Fees payable during the period commencing
on the Effective Date through the date immediately preceding the first
Adjustment Date to occur after the fiscal quarter ending July 31, 2015, the
Applicable Margin shall be the Applicable Margin set forth in Level IV above,
and (c) if the Borrowers fail to deliver any Compliance Certificate pursuant to
§9.4(c) hereof then, for the period commencing on the next Adjustment Date to
occur subsequent to such failure through the date immediately following the date
on which such Compliance Certificate is delivered, the Applicable Margin shall
be the highest Applicable Margin set forth above.
 
 
32

--------------------------------------------------------------------------------

 
Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Asset Sale.  Any one or series of related transactions in which any Borrower or
any of its Subsidiaries conveys, sells, leases, licenses or otherwise disposes
of, directly or indirectly, any of its properties, businesses or assets
(including the sale or issuance of Capital Stock of any Subsidiary other than to
a Borrower or any Subsidiary of a Borrower but excluding any Excluded Assets)
whether owned on the Effective Date or thereafter acquired.
 
Assignment and Acceptance.  An assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §16.2), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
Autoborrow Agreement.  See §2.7.4.
 
Availability.  As of any date of determination, a Dollar amount equal to (a) the
Commitment at such date minus (b) the sum of, without duplication, (i) the
principal amount of Revolving Credit Loans outstanding on such date (including
any amounts which the Lenders may have paid for the account of the Borrowers
pursuant to any of the Loan Documents and which have not been reimbursed by the
Borrowers (other than Unpaid Reimbursement Obligations)), (ii) the Maximum
Drawing Amount on such date, and (iii) the Unpaid Reimbursement Obligations on
such date.
 
Bakers.  Collectively, John B. Baker, Peter K. Baker, Henry Baker and trusts
holding Capital Stock of Holdings for the children of any of the foregoing
persons and their heirs, executors, administrators, personal representatives and
assigns.
 
Balance Sheet Date.  October 31, 2014.
 
Bank of America.  Bank of America, N.A., a national banking association, in its
individual capacity, its successors and assigns.
 
Base Rate.  For any day a fluctuating rate per annum equal to the higher of (a)
the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Credit Agreement. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such prime rate announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
 
Base Rate Loans.  Revolving Credit Loans and all or any portion of the Term
Loan, in each case bearing interest calculated by reference to the Base Rate.
 
Borrowers.  As defined in the preamble hereto.
 
Business Day.  Any day (a) other than a Saturday, Sunday or a day on which
banking institutions in Hartford, Connecticut, are not authorized to transact
banking business and (b) in the case of LIBOR Rate Loans, which is also a LIBOR
Business Day.
 
Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.
 
Capital Expenditures.  Amounts paid or Indebtedness incurred by the Borrowers or
any of their Subsidiaries in connection with (i) the purchase or lease by a
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP or (ii) the lease of any assets by a Borrower or any of its Subsidiaries as
lessee under any Synthetic Lease to the extent that such assets would have been
Capital Assets had the Synthetic Lease been treated for accounting purposes as a
Capitalized Lease.
 
 
33

--------------------------------------------------------------------------------

 
Capitalized Leases.  Leases under which a Borrower or any of its Subsidiaries is
the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.
 
Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
membership, partnership and other equivalent ownership interests in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.
 
Cash Management Agreement.  Any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements that is entered into by
and between any Loan Party and any Person that, at the time it enters into such
agreement, is a Lender or an Affiliate of a Lender.
 
Casualty Event.  With respect to any property (including any interest in
property) of any Borrower or any of its Subsidiaries, any loss of, damage to, or
condemnation or other taking of, such property for which such Borrower or such
Subsidiary receives insurance proceeds, proceeds of a condemnation award or
other compensation.
 
CERCLA.  See §8.18(a).
 
Change in Law. The occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
Change of Control.  An event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of twenty-five percent (25%) or more of Capital Stock of Holdings
entitled to vote for members of the board of directors or equivalent governing
body of Holdings on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or
 
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
 
34

--------------------------------------------------------------------------------

 
Closing Fees.  See §6.1.
 
Code.  The Internal Revenue Code of 1986, as amended from time to time.
 
Collateral.  All of the property, rights and interests of the Loan Parties and
their Subsidiaries that are or are intended to be subject to the Liens created
by the Security Documents in favor of the Administrative Agent for the benefit
of the Secured Parties.
 
Collateral Assignment of Leases.  The Collateral Assignments of Leases, each
dated as of April 5, 2005, between each of Holdings and Crystal Rock LLC and the
Administrative Agent.
 
Commitment.  With respect to each Lender, the amount set forth on Schedule1
hereto as the amount of such Lender’s commitment to make Revolving Credit Loans
to, and to participate in the issuance, extension and renewal of Letters of
Credit for the account of, the Borrowers, as the same may be reduced from time
to time as the context may require; or if such commitment is terminated pursuant
to the provisions hereof, zero.
 
Commitment Percentage.  With respect to each Lender (a) with respect to
Revolving Credit Loans, the percentage set forth on Schedule1 hereto as such
Lender’s percentage of the aggregate Commitments of all of the Lenders in
respect of Revolving Credit Loans and (b) with respect to the Term Loan, the
percentage amount set forth on Schedule 1 reflecting such Lender’s commitment to
make the Term Loan.
 
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
 
Compliance Certificate.  See §9.4(c).
 
Confirmation Agreements. The confirmation agreements among the Borrowers and the
Administrative Agent and among the Seller Subordinated Debt Holders, Ross S.
Rapaport, not individually, but as Trustee of the Peter Baker Life Insurance
Trust u/t/a dated July 7, 1992, the John Baker Insurance Trust u/t/a dated July
7, 1992 and the Joan Baker and Henry Baker Irrevocable Trust u/t/a dated
December 16, 1991, as agent (the “Subordinated Agent”), and the Administrative
Agent, each dated as of the date hereof, pursuant to which each of the
Borrowers, the Seller Subordinated Debt Holders and the Subordinated Agent
acknowledges its or his acceptance of this Credit Agreement and its or his
ratification of the continuing effectiveness of the Loan Documents to which it
or he is a party.
 
Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of Holdings and its Subsidiaries,
consolidated in accordance with GAAP.
 
Consolidated Adjusted EBITDA.  For any period, an amount equal to the sum of (a)
Consolidated EBITDA of Holdings and its Subsidiaries for such period (excluding
the Consolidated EBITDA of any Subsidiary (or with respect to an asset
acquisition, the acquired assets) for the period prior to the acquisition of
such Subsidiary (or assets) by Holdings or any of its Subsidiaries), plus (b) an
amount equal to seventy-five percent (75%) of Acquired Company EBITDA for such
period.
 
Consolidated Adjusted Operating Cash Flow.  For any period, an amount equal to
the sum of (a) Consolidated Operating Cash Flow for such period, plus (b) an
amount equal to seventy-five percent (75%) of Acquired Company EBITDA for such
period.
 
 
35

--------------------------------------------------------------------------------

 
Consolidated EBITDA.  With respect to any Person for any period, an amount equal
to Consolidated Net Income of such Person and its Subsidiaries for such fiscal
period, plus (a) the following, in each case to the extent deducted in the
calculation of such Person’s Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense of such Person
and its Subsidiaries required to be paid or accrued during such period, plus
(iv) other noncash charges reducing Consolidated Net Income for such period, all
as determined in accordance with GAAP, plus (v) for the relevant Reference
Period, severance costs in an aggregate amount not to exceed (A) $354,601 for
the Reference Period ending on April 30, 2015, (B) $251,594 for the Reference
Period ending on July 31, 2015, (C) $121,401 for the Reference Period ending on
October 31, 2015, (D) $27,600 for the Reference Period ending on January 31,
2016, and (E) $11,700 for the Reference Period ending on April 30, 2016, less
(b) all noncash items increasing Consolidated Net Income for such period.
 
Consolidated Net Income (or Deficit).  With respect to any Person for any
period, the consolidated net income (or deficit) of such Person and its
Subsidiaries, after deduction of all expenses, taxes, and other proper charges,
determined in accordance with GAAP, after eliminating therefrom all
extraordinary and nonrecurring items of income.
 
Consolidated Operating Cash Flow.  For any period, an amount equal to (a)
Consolidated EBITDA of Holdings and its Subsidiaries for such period (excluding
the Consolidated EBITDA of any Subsidiary (or with respect to an asset
acquisition, the acquired assets) for the period prior to the acquisition of
such Subsidiary (or assets) by Holdings or any of its Subsidiaries), less (b)
the sum of (i) cash payments for all income taxes paid during such period, plus
(ii) to the extent not already deducted in the determination of Consolidated
EBITDA of Holdings and its Subsidiaries, Capital Expenditures made during such
period (excluding Capital Expenditures made with the proceeds of Indebtedness
during such period), plus (iii) the aggregate amount of Distributions made by
Holdings during such period.
 
Consolidated Senior Interest Expense.  For any period, Consolidated Total
Interest Expense of Holdings and its Subsidiaries less the aggregate amount of
interest required to be paid or accrued by Holdings and its Subsidiaries during
such period on Subordinated Debt.
 
Consolidated Senior Debt Service.  With respect to Holdings and its Subsidiaries
and for any period, the sum, without duplication, of (a) Consolidated Senior
Interest Expense for such period plus (b) any and all scheduled repayments of
principal during such period in respect of Indebtedness (other than Subordinated
Debt) that become due and payable during such period pursuant to any agreement
or instrument to which Holdings or any of its Subsidiaries is a party; provided,
however, that for the Reference Periods ending on July 31, 2015, October 31,
2015 and January 31, 2016, Consolidated Senior Debt Service shall be determined
on a pro forma basis equal to the sum of (i) Consolidated Senior Interest
Expense for such period plus (ii) $1,600,000. Demand obligations shall be deemed
to be due and payable during any fiscal period during which such obligations are
outstanding.
 
Consolidated Total Debt Service.  With respect to Holdings and its Subsidiaries
and for any period, the sum, without duplication, of (a) Consolidated Total
Interest Expense of Holdings and its Subsidiaries for such period plus (b) any
and all scheduled repayments of principal during such period in respect of
Indebtedness that become due and payable during such period pursuant to any
agreement or instrument to which Holdings or any of its Subsidiaries is a party;
provided, however, that for the Reference Periods ending on July 31, 2015,
October 31, 2015 and January 31, 2016, Consolidated Total Debt Service shall be
determined on a pro forma basis equal to the sum of (i) Consolidated Senior
Interest Expense for such period plus (ii) (x) $2,680,000 so long during such
Reference Period or a previous Reference Period, the additional $1,000,000
payment contemplated in §10.8(b) was not made, or (y) $2,560,000 if during such
Reference Period or a previous Reference Period, the additional $1,000,000
payment contemplated in §10.8(b) was made. Demand obligations shall be deemed to
be due and payable during any fiscal period during which such obligations are
outstanding.
 
 
36

--------------------------------------------------------------------------------

 
Consolidated Total Funded Debt.  With respect to Holdings and its Subsidiaries,
the sum, without duplication, of (a) the aggregate amount of Indebtedness of
Holdings and its Subsidiaries, on a consolidated basis, relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) any Synthetic Leases or any
Capitalized Leases, and (iv) the maximum drawing amount of all letters of credit
outstanding, plus (b) Indebtedness of the type referred to in clause (a) of
another Person guaranteed by Holdings or any of its Subsidiaries.
 
Consolidated Total Interest Expense.  With respect to any Person and for any
period, the aggregate amount of interest required to be paid or accrued by such
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.
 
Conversion Request.  A notice given by the Borrowers to the Administrative Agent
of the Borrowers’ election to convert or continue a Loan in accordance with §2.7
or §4.5.2, each such notice to be signed by a Responsible Officer of each
Borrower.
 
Credit Agreement.  This Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto.
 
Debtor Relief Laws.  The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
 
Default.  See §14.1.
 
Delinquent Lender.  See §15.5.3.
 
Designated Jurisdiction.   Any country or territory to the extent that such
country or territory is the subject of any Sanction.
 
Distribution.  The declaration or payment of any dividend on or in respect of
any Capital Stock of Holdings, other than dividends payable solely in shares of
common stock of Holdings; the purchase, redemption, defeasance, retirement or
other acquisition of any shares of any class of Capital Stock of Holdings,
directly or indirectly through a Subsidiary of Holdings or otherwise (including
the setting apart of assets for a sinking or other analogous fund to be used for
such purpose); the return of capital by Holdings to its shareholders as such; or
any other distribution on or in respect of any shares of any class of Capital
Stock of Holdings.
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Drawdown Date.  The date on which any Revolving Credit Loan or the Term Loan is
made or is to be made, and the date on which any Revolving Credit Loan is
converted or continued in accordance with §2.7 or all or any portion of the Term
Loan is converted or continued in accordance with §4.5.2.
 
Effective Date.  The first date on which the conditions set forth in §§12 and 13
are satisfied.
 
Effective Date Lender.  As defined in the preamble hereto.
 
Eligible Assignee.  Any of (a) a Lender, (b) an Affiliate of a Lender that has
total assets in excess of $1,000,000,000, (c) an Approved Fund that has total
assets in excess of $1,000,000,000 and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and (ii) unless a
Default or an Event of Default has occurred and is continuing, the Borrowers
(each such approval not to be unreasonably withheld or delayed).
 
 
37

--------------------------------------------------------------------------------

 
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.
 
Environmental Laws.  See §8.18(a).
 
EPA.  See §8.18(b).
 
Equity Issuance.  The sale or issuance by any Borrower or any of its
Subsidiaries of any of its Capital Stock.
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
ERISA Affiliate.  Any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
ERISA Event. (a) A Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder, other than a reportable event as to which the requirement of 30 days
notice has been waived.
 
Event of Default.  See §14.1.
 
Excluded Assets.  With respect to the Borrowers or any of their Subsidiaries (a)
inventory sold in the ordinary course of business consistent with past practices
and (b) equipment or other assets no longer used or useful in such Person’s
business provided that such asset is not sold to an Affiliate of the seller and
the aggregate fair market value of all such assets referred to in this clause
(b) which are sold in any one calendar year which will be deemed to be Excluded
Assets shall not exceed $250,000.
 
Excluded Indebtedness.  Indebtedness permitted to be incurred pursuant to the
provisions of §10.1.
 
Excluded Swap Obligation. With respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the Guaranty of such Loan Party
of, or the grant by such Loan Party of a Lien to secure, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act  or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to §18.11 and any other “keepwell, support or other agreement for the
benefit of such Loan Party and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Loan Party,
or grant by such Loan Party of a Lien, becomes effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a Master Agreement governing
more than one Hedge Agreement, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Hedge Agreements for which such
Guaranty or Lien is or becomes excluded in accordance with the first sentence of
this definition.
 
 
38

--------------------------------------------------------------------------------

 
Existing Credit Agreement.  As defined in the preamble hereto.
 
Existing Letters of Credit.  See §5.1.1.
 
Federal Funds Rate.  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
 
Fees.  Collectively, the Revolving Credit Commitment Fee, the Letter of Credit
Fees and the Closing Fees.
 
Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
 
Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
GAAP or generally accepted accounting principles.  (a) When used in §11 (or any
defined term used therein), or in the definition of Applicable Margin whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of Holdings and
its Subsidiaries reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time, and (ii) consistently applied with past financial
statements of Holdings adopting the same principles (except where otherwise
required by such principles), provided that in each case referred to in this
definition of “GAAP” a certified public accountant would, insofar as the use of
such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in GAAP) as to
financial statements in which such principles have been properly applied, and
provided further that all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof.
 
Governing Documents.  With respect to any Person, its certificate or articles of
incorporation, certificate of formation, or, as the case may be, certificate of
limited partnership, its by-laws, operating agreement or, as the case may be,
partnership agreement or other constitutive documents and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
Capital Stock.
 
 
39

--------------------------------------------------------------------------------

 
 
Governmental Authority.  Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.
 
Guaranteed Obligations.  See §18.1.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
 
Guarantors.  Collectively, (a) the Subsidiaries of the Borrowers as are or may
from time to time become parties to this Credit Agreement pursuant to §9.17, and
(b) each Borrower with respect to Obligations owing by the other Borrower or a
Guarantor arising under Cash Management Agreements and Hedging Agreements and
any Swap Obligation of a Specified Loan Party (determined before giving effect
to §§18.1 and 18.11) under the Guaranty.
 
Guaranty. Collectively, the guarantee made by the Guarantors under §18 in favor
of the Secured Parties, together with each other guaranty delivered pursuant to
§9.17.
 
Hazardous Substances.  See §8.18(b).
 
Hedging Agreement.  Any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate option agreement, interest rate exchange agreement, forward
currency exchange agreement, forward rate currency agreement or other similar
agreement or arrangement any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement, in each case as to which
the Borrowers or any of their Subsidiaries and a Lender (or any Affiliate of a
Lender) is a party, designed to protect the Borrowers or any of their
Subsidiaries against fluctuations in interest rates, exchange rates or forward
rates.
 
Historical Consolidated EBITDA.  As of the relevant period, an amount equal to
Consolidated EBITDA of Holdings and its Subsidiaries for such period based on
historical performance and without giving effect to any Acquired Company EBITDA
or other adjustments as a result of Permitted Acquisitions made during such
period.
 
Holdings.  As defined in the preamble hereto.
 
Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
(a) every obligation of such Person for money borrowed,
 
(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,
 
(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
 
(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business),
 
 
40

--------------------------------------------------------------------------------

 
(e) every principal component of any Capitalized Lease of such Person,
 
(f) every obligation of such Person under any Synthetic Lease,
 
(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,
 
(h) every obligation of such Person (an “equity related purchase obligation”) to
purchase, redeem, retire or otherwise acquire for value any shares of Capital
Stock issued by such Person or any rights measured by the value of such Capital
Stock,
 
(i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),
 
(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law,
 
(k) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (j) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (ii) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (iii) to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.
 
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (v) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrowers or any of their wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (w) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (x) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (y) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price and (z)
any guaranty or other contingent liability referred to in clause (k) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
 
41

--------------------------------------------------------------------------------

 
Indebtedness Issuance.  The issuance of any notes or other debt securities or
the incurrence of any Indebtedness by any Borrower or any of its Subsidiaries.
 
Indemnitees.  See §17.3.
 
Ineligible Securities.  Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. §24, Seventh), as amended.
 
Interest Payment Date.  (a) As to any Base Rate Loan, the last day of the
calendar month with respect to interest accrued during such calendar month,
including, without limitation, the calendar month which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any LIBOR Rate Loan in respect of
which the Interest Period is (i) 3 months or less, the last day of such Interest
Period and (ii) more than 3 months, the date that is 3 months from the first day
of such Interest Period and, in addition, the last day of such Interest Period.
 
Interest Period.  With respect to:
(a) each Revolving Credit Loan, (i) initially, the period commencing on the
Drawdown Date of such Loan and ending on the last day of one of the periods set
forth below, as selected by the Borrowers in a Loan Request or as otherwise
required by the terms of this Credit Agreement: (x) for any Base Rate Loan, the
last day of the calendar month; and (y) for any LIBOR Rate Loan, 1, 2 or 3
months; and (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Revolving Credit Loan and ending on
the last day of one of the periods set forth above, as selected by the Borrowers
in a Conversion Request; and
 
(b) for all or any relevant portion of the Term Loan, (i) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the Borrowers in a Loan Request
or as otherwise required by the terms of this Credit Agreement: (x) for any Base
Rate Loan, the last day of the calendar month; and (y) for any LIBOR Rate Loan,
1 month (or such shorter period consented to by the Lenders for the Interest
Period commencing on the Drawdown Date but only if the Term Loan is a LIBOR Rate
Loan on the Drawdown Date); and (ii) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Revolving
Credit Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrowers in a Conversion Request;
 
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(A) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, that Interest Period shall be
extended to the next succeeding LIBOR Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding LIBOR
Business Day;
 
 
42

--------------------------------------------------------------------------------

 
(B) if any Interest Period with respect to a Base Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
 
(C) if the Borrowers shall fail to give notice as provided in §2.7 or §4.5.2,
the Borrowers shall be deemed to have requested a conversion of the affected
LIBOR Rate Loan to a Base Rate Loan and the continuance of all Base Rate Loans
as Base Rate Loans on the last day of the then current Interest Period with
respect thereto;
 
(D) any Interest Period relating to any LIBOR Rate Loan that begins on the last
LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last LIBOR Business Day of a calendar month;
 
(E) with respect to each Revolving Credit Loan, no Interest Period shall end
after the Revolving Credit Loan Maturity Date; and;
 
(F) with respect to the Term Loan, no Interest Period shall end after (1) the
next regularly-scheduled principal repayment date, and (2) the Term Loan
Maturity Date.
 
Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.
 
IRS.  The United States Internal Revenue Service.
 
Joinder Agreement.  A joinder agreement in form and substance satisfactory to
the Administrative Agent executed and delivered in accordance with the
provisions of §9.17.
 
Lender Affiliate.  With respect to any Lender, (a) an Affiliate of such Lender
or (b) any Approved Fund.
 
Lenders.  Bank of America and the other lending institutions listed on Schedule1
hereto, each other Person who becomes an assignee of any rights and obligations
of a Lender pursuant to §16 and, unless the context requires otherwise, the
Swing Line Lender.
 
Letter of Credit.  See §5.1.1.
 
Letter of Credit Application.  See §5.1.1.
 
Letter of Credit Fee.  See §5.6.
 
Letter of Credit Participation.  See §5.1.4.
 
LIBOR Business Day.  Any day other than a Saturday, Sunday or a day on which
banking institutions are not authorized to transact international banking
business (including dealings in Dollar deposits) in London or such other
eurodollar interbank market as may be selected by the Administrative Agent in
its sole discretion acting in good faith.
 
 
43

--------------------------------------------------------------------------------

 
LIBOR Lending Office.  Initially, the office of each Lender designated as such
in Schedule1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
 
LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (or a comparable or
successor rate which rate is approved by the Administrative Agent), as published
by Bloomberg (or other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) LIBOR Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, provided that: (i) to the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
LIBOR Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Credit Agreement.
 
LIBOR Rate Loans.  Revolving Credit Loans and all or any portion of the Term
Loan bearing interest calculated by reference to the LIBOR Rate.
 
Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction).
 
Loan Documents.  This Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Autoborrow Agreement, the Existing
Letters of Credit, the Guaranty, the Joinder Agreements, the Subordination
Agreements, the Security Documents, the Confirmation Agreements and all other
certificates, agreements, documents and instruments executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing (but
specifically excluding any Hedging Agreement or any Cash Management Agreement).
 
Loan Parties. Collectively, the Borrowers and each Guarantor.
 
Loan Request.  See §2.6.
 
Loans.  Collectively, the Revolving Credit Loans and the Term Loan.
 
Master Agreement.  See definition of “Hedging Agreement.”
 
Material Adverse Effect.  With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):
(a) a material adverse effect on the business, properties, prospects, condition
(financial or otherwise), assets, operations or income of any Borrower,
individually or the Borrowers and their Subsidiaries, taken as a whole;
 
(b) an adverse effect on the ability of any Borrower or any of its Subsidiaries,
individually and taken as a whole, to perform any of their respective
Obligations under any of the Loan Documents to which it is a party; or
 
(c) any impairment of the validity, binding effect or enforceability of this
Credit Agreement or any of the other Loan Documents, any impairment of the
rights, remedies or benefits available to the Administrative Agent or any Lender
under any Loan Document or any impairment of the attachment, perfection or
priority of any Lien of the Administrative Agent under the Security Documents.
 
 
44

--------------------------------------------------------------------------------

 
In determining whether any individual event could have or result in a Material
Adverse Effect, notwithstanding that such event does not of itself have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events could have or
result in a Material Adverse Effect.
 
Material Agreement.  Collectively, (a) (i) that certain Amended and Restated
Spring Water License and Supply Agreement (the “Pristine Supply Agreement”),
dated as of April 13, 1999, between Pristine Mountain Springs of Vermont, Inc. a
Vermont corporation (“Pristine”), and AmSource LLC, a New Hampshire limited
liability company (“AmSource”), (ii) that certain Addendum to Amended and
Restated Spring Water License and Supply Agreement and Acknowledgement, dated as
of December 15, 1999, by and among Holdings, Pristine, AmSource, Barton Lord and
Ronald Colton, and (iii) that certain Settlement Agreement, dated December 1,
1999, among Holdings, Pristine, AmSource, Barton Lord and Ronald Colton,
relating to the Pristine Supply Agreement and (b) that certain Contract, dated
January 6, 2003, by and between Crystal Rock LLC (as successor in interest to
Holdings, successor by merger to Vermont Pure Springs, Inc.) and the Town of
Bennington.
 
Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit and the Existing Letters of
Credit, as such aggregate amount may be reduced from time to time pursuant to
the terms of the Letters of Credit and the Existing Letters of Credit.
 
Moody’s.  Moody’s Investors Services, Inc.
 
Multiemployer Plan. Any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
 
Multiple Employer Plan. A Plan which has two or more contributing sponsors
(including any Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
 
Net Cash Equity Issuance Proceeds.  With respect to any Equity Issuance by any
Person, the excess of the gross cash proceeds received by such Person for such
Equity Issuance after deduction of all reasonable and customary transaction
expenses (including, without limitation, underwriting discounts and commissions)
actually incurred in connection with such Equity Issuance.
 
Net Cash Indebtedness Issuance Proceeds.  With respect to any Indebtedness
Issuance, the excess of the gross cash proceeds received by such Person for such
Indebtedness Issuance after deduction of all reasonable and customary
transaction expenses actually incurred in connection with such Indebtedness
Issuance.
 
Net Cash Sale Proceeds.  The net cash proceeds received by a Person in respect
of any Asset Sale, less the sum of (a) all reasonable out-of-pocket fees,
commissions and other reasonable and customary direct expenses (including,
without limitation, counsel fees) actually incurred in connection with such
Asset Sale, including the amount of any transfer or documentary taxes required
to be paid by such Person in connection with such Asset Sale, and (b) the
aggregate amount of cash so received by such Person which is required to be used
to retire (in whole or in part) any Indebtedness (other than under the Loan
Documents) of such Person permitted by this Credit Agreement that was secured by
a lien or security interest permitted by this Credit Agreement having priority
over the liens and security interests (if any) of the Administrative Agent (for
the benefit of the Secured Parties) with respect to such assets transferred and
which is required to be repaid in whole or in part (which repayment, in the case
of any other revolving credit arrangement or multiple advance arrangement,
reduces the commitment thereunder) in connection with such Asset Sale.
 
 
45

--------------------------------------------------------------------------------

 
 
Notes.  The Term Notes and the Revolving Credit Notes.
 
Obligations.  All indebtedness, obligations and liabilities of any Loan Party to
any of the Lenders, any Affiliate of any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or any
Hedging Agreement or any Cash Management Agreement or in respect of any of the
Loans made or Reimbursement Obligations incurred or any of the Notes, Letter of
Credit Applications, Letters of Credit, the Existing Letters of Credit or other
instruments at any time evidencing any thereof, and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof pursuant to any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of a Loan
Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.
 
OFAC.   The Office of Foreign Assets Control of the United States Department of
the Treasury.
 
Operating Account.  See §2.6.2.
 
Original Credit Agreement.  As defined in the preamble hereto.
 
Original Term Loan.  The term loan made by the Lenders to the Borrowers on or
about April 5, 2005 pursuant to §4.1 of the Original Credit Agreement in the
aggregate principal amount of $28,000,000.
 
outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
 
Participant.  See §16.4.
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Pension Act. The Pension Protection Act of 2006.
 
Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
Pension Plan. Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by any
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.
 
Perfection Certificates.  The Perfection Certificates, as defined in the
Security Agreement or other Security Documents, as amended, restated and updated
as of the Effective Date.
 
Permitted Acquisition.  The acquisition of any Person, business, division, or
specified group of assets by any Borrower or any of its Subsidiaries, provided
that each of the following conditions is met with respect to any such
acquisition:
(a) immediately prior to and after giving effect to such acquisition, no Default
or Event of Default shall then exist, and the Borrowers shall have delivered to
the Administrative Agent a statement certified by the principal financial or
accounting officers that are Responsible Officers of the Borrowers to the effect
that immediately prior to and after giving effect to such acquisition, no
Default or Event of Default exists and attaching, in reasonable detail,
computations evidencing on a Pro Forma Basis compliance (on a consolidated
basis) with the covenants contained in §11 (x) as of the end of the most
recently completed fiscal quarter, immediately prior to and after giving effect
to such acquisition, and (y) for the twelve (12) month period immediately
following such acquisition, each of which shall be acceptable to the
Administrative Agent in its sole but reasonable discretion;
 
 
46

--------------------------------------------------------------------------------

 
(b) the aggregate consideration (including, without limitation, assumption of
Indebtedness (including, without limitation, any Subordinated Debt) and any
earn-out and/or non-compete payments) paid or to be paid by any Borrower or any
of its Subsidiaries in connection with such acquisitions after the Effective
Date, as to any individual acquisition or group of related (through common
ownership) acquisitions, shall not, without the prior written consent of the
Administrative Agent, exceed $2,000,000;
 
(c) the consideration for such acquisition shall not include the assumption of
Indebtedness by any Borrower or any of its Subsidiaries, other than Indebtedness
(i) in existence prior to the date of such acquisition, (ii) which was not
incurred in connection with or in contemplation of, such acquisition, (iii)
which is permitted pursuant to §10.1(c) or §10.1(d) and (iv) which is otherwise
on terms and conditions satisfactory to the Administrative Agent;
 
(d) such acquisition shall have been approved by the board of directors (or
other managing board) and, if required, shareholders or members (as the case may
be) of the Person so acquired;
 
(e) the aggregate amount of Revolving Credit Loans made to any Borrower in
respect of any such acquisition shall not exceed the lower of (i) seventy-five
percent (75%) of the aggregate consideration payable at the closing of such
acquisition (including any permitted assumed Indebtedness) and (ii) the actual
cash consideration to be paid at the closing by any Borrower or any of its
Subsidiaries in connection with such acquisition;
 
(f) not less than ten (10) Business Days prior to the closing of such
acquisition, the Borrowers shall notify the Administrative Agent of the terms
thereof and shall provide to the Administrative Agent such information and
documents as may be deemed by the Administrative Agent to be necessary in order
for the Administrative Agent to determine if the acquisition is a Permitted
Acquisition;
 
(g) no more than three (3) of such acquisitions shall be consummated in any
twelve (12) month period, provided that additional acquisitions may be
consummated during any such period so long as (i) no Borrower or any Subsidiary
of a Borrower incurs or assumes any Indebtedness to finance any such acquisition
and (ii) the aggregate consideration (including, without limitation, any
earn-out and/or non-compete payments) paid or to be paid by any Borrower or any
of its Subsidiaries in connection with all such acquisitions during such period
does not exceed $100,000; and
 
(h) either (i) such acquisition is the acquisition of assets only (for use in
the same line of business as (or a line of business substantially similar to)
the line of business of the Borrowers and their Subsidiaries as of the Effective
Date) and in which assets the Administrative Agent shall concurrently with the
closing of the acquisition be granted, for the benefit of the Secured Parties, a
perfected, first priority security interest (subject only to Permitted Liens) or
(ii) such acquisition involves the purchase of the Capital Stock of a Person and
each of the following conditions is met:
 
 
47

--------------------------------------------------------------------------------

 
(A) such acquisition is the acquisition of one hundred percent (100%) of each of
the Capital Stock and Voting Stock of such Person, the property of such Person
is used or useful in the same line of business as (or a line of business
substantially similar to) the line of business of the Borrowers and their
Subsidiaries as of the Effective Date, and the structure of such acquisition is
acceptable to the Administrative Agent,
 
(B) such acquisition is the acquisition of one hundred percent (100%) of each of
the Capital Stock and Voting Stock of such Person, and the structure of such
acquisition is acceptable to the Administrative Agent, and
 
(C) contemporaneously with the occurrence of such acquisition, the Borrowers
shall (I) cause such Person to become a Guarantor hereunder by way of execution
of Joinder Agreement in accordance with the terms of §9.17, (II) cause such
Person to take all steps as may be necessary or advisable in the reasonable
opinion of the Administrative Agent to grant to the Administrative Agent, for
the benefit of the Secured Parties, a first priority, perfected security
interest in all of its assets (except that there may exist liens thereon
permitted by §10.2 hereof and there may exist a prior lien on those assets which
secure Indebtedness assumed by the Borrowers or any of their Subsidiaries in
connection with such Permitted Acquisition, to the extent permitted under §10.1
hereof) as collateral security for its Guaranty, pursuant to security documents,
mortgages, pledges and other documents in form and substance reasonably
satisfactory to the Administrative Agent, each of which documents shall be
Security Documents hereunder, and (III) cause such Person to deliver to the
Lenders and the Administrative Agent (aa) evidence of proper corporate
authorization and (bb) if required by the Administrative Agent, legal opinions
with respect to each of the matters and documents set forth in this clause (C),
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
 
Permitted Liens.  Liens permitted by §10.2.
 
Person.  Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.
 
Plan. Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of any Borrower or any
ERISA Affiliate or any such Plan to which any Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
 
Pledge Agreement.  The Amended and Restated Pledge Agreement, dated as of April
5, 2010, between Holdings and the Administrative Agent.
 
Prior Loan Documents.  See §17.19(b).
 
Pro Forma Basis.  In connection with any Permitted Acquisition or proposed
Permitted Acquisition, (a) the calculation of the financial covenants set forth
in §11 hereof by the Borrowers and their Subsidiaries (including the Person or
assets to be acquired) with reference to the audited historical financial
results of such Person, if available, and if not so available, then with
reference to such management certified financial results of such Person (or, if
an acquisition of assets, the financial results attributable to such assets) as
shall be acceptable to the Administrative Agent, in its sole but reasonable
discretion, for the applicable period ending immediately prior to the date of
such acquisition, after giving effect on a pro forma basis to such Permitted
Acquisition in the manner described below, and (b) as at the end of each of the
three fiscal quarters of the Borrowers immediately following such Permitted
Acquisition, the calculation of compliance with the financial covenants set
forth in §11 hereof by the Borrowers and their Subsidiaries (including the
Person or assets(s) to be acquired) with reference to the audited historical
financial results of such Person, if available, and if not so available, such
management certified financial results of such Person (or, if an acquisition of
assets, the financial results attributable to such assets) as shall be
acceptable to the Administrative Agent, in its sole but reasonable discretion:
 
 
48

--------------------------------------------------------------------------------

 
(i) all Indebtedness (whether under this Credit Agreement or otherwise) and any
other balance sheet adjustments incurred or made in connection with the
Permitted Acquisition shall be deemed to have been incurred or made on the first
day of the Test Period (or, with respect to the determination as to whether an
acquisition is a Permitted Acquisition at the beginning of the applicable
Reference Period), and all Indebtedness of the Person acquired or to be acquired
in such Permitted Acquisition which was or will have been repaid in connection
with the consummation of the Permitted Acquisition shall be deemed to have been
repaid concurrently with the deemed incurrence of the Indebtedness incurred in
connection with the Permitted Acquisition;
 
(ii) all Indebtedness assumed to have been incurred pursuant to the preceding
clause (i) shall be deemed to have borne interest at the arithmetic mean of (x)
the LIBOR Rate for Revolving Credit Loans which are LIBOR Rate Loans having an
Interest Period of one month in effect on the first day of the Test Period plus
the Applicable Margin as in effect on the date of the consummation of such
Permitted Acquisition and (y) the LIBOR Rate for Revolving Credit Loans which
are LIBOR Rate Loans having an Interest Period of one month in effect on the
last day of the Test Period plus the Applicable Margin as in effect on the date
of the consummation of such Permitted Acquisition (after giving effect to the
Permitted Acquisition on a Pro Forma Basis); and
 
(iii) all adjustments resulting from due diligence and removal of “owner’s
costs”, as documented and utilized in the financial analysis prepared by the
Borrowers and all costs and adjustments relating to the inclusion of the
acquired Person within the consolidated financial statements and tax returns of
the Borrowers (including, but not limited to, income taxes, management fees,
insurance and benefit costs, and professional service fees), all as shall be
acceptable to the Administrative Agent, in its sole, but reasonable
discretion.  In no event shall these adjustments exceed 20% of the acquired
Person’s Consolidated EBITDA for the most recently ended Reference Period.
 
Qualified ECP Guarantor. At any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
RCRA.  See §8.18(a).
 
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by any Borrower or any of its Subsidiaries.
 
Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.
 
Reference Period.  As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrowers and their Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
 
Register.  See §16.3.
 
Reportable Event.  Any of the events set forth in Section 4043(c) of ERISA,
other than events for which the thirty (30) day notice period has been waived.
 
Reimbursement Obligation.  The Borrowers’ joint and several obligation to
reimburse the Administrative Agent and the Lenders on account of any drawing
under any Letter of Credit or any Existing Letter of Credit as provided in §5.2.
 
 
49

--------------------------------------------------------------------------------

 
Related Parties.  With respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.
 
Required Lenders.  As of any date, the Lender or Lenders holding at least a
majority of the outstanding principal amount of the Notes on such date; and if
no such principal is outstanding, the Lender whose aggregate Commitments
constitutes at least a majority of the Total Revolving Credit Commitments.
 
Responsible Officer  The chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or controller of a Loan Party, solely
for purposes of the delivery of incumbency certificates pursuant to §12.4, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to §2, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent.
 
Restatement.  As defined in the preamble hereto.
 
Restricted Payment.  In relation to the Borrowers and their Subsidiaries, any
(a) Distribution, (b) payment or prepayment whether in cash, securities or other
property by a Borrower or its Subsidiaries to such Borrower’s or any
Subsidiary’s shareholders (or other equity holders), in each case, other than
(u) to a Borrower, (v) to any Subsidiary of a Borrower, (w) payments or
prepayments by a Subsidiary to any Borrower or another wholly-owned Subsidiary
of a Borrower or by Crystal Rock LLC to Holdings, (x) lease payments permitted
under §10.12, (y) employment compensation payments made under the Senior
Management Employment Agreements or to other employees who are shareholders of
Holdings for services rendered or (z) payments made to shareholders other than
the Bakers for services rendered or products sold as permitted by §10.12
(assuming, for purposes hereof, that any such shareholder is an Affiliate) or
(c) derivatives or other transactions with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating a Borrower or any Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of any Capital Stock of
such Borrower or such Subsidiary.
 
Revolving Credit Commitment Fee.  See §2.2.
 
Revolving Credit Loan Maturity Date.  May 20, 2018.
 
Revolving Credit Loans.  Revolving credit loans made or to be made by the
Lenders to the Borrowers pursuant to §2.
 
Revolving Credit Note Record.  A Record with respect to a Revolving Credit Note.
 
Revolving Credit Notes.  See §2.4.
 
Sanction(s).  Any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
 
SARA.  See §8.18(a).
 
Secured Parties. Collectively, the Administrative Agent, the Lenders, the
Affiliates of any Lender party to Cash Management Agreements and Hedging
Agreements and the Indemnitees.
 
Security Agreement.  The Amended and Restated Security Agreement, dated as of
April 5, 2010, between the Borrowers and the Administrative Agent.
 
 
50

--------------------------------------------------------------------------------

 
Security Documents.  The Security Agreement, the Collateral Assignment of
Leases, the Trademark Assignment, the Pledge Agreement and all other instruments
and documents, including without limitation Uniform Commercial Code financing
statements, that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
Seller Subordinated Debt.  Collectively, the Indebtedness of Holdings in the
aggregate principal amount outstanding on the Effective Date (before giving
effect to any payment permitted hereunder) of $10,000,000 as evidenced by the
Seller Subordinated Notes.
 
Seller Subordinated Debt Holders.  Collectively, Henry E. Baker, John B. Baker
and Peter K. Baker.
 
Seller Subordinated Notes.  Collectively, (a) the Subordinated Promissory Note,
dated April 5, 2010 and amended on March 13, 2013 and on the date hereof, in the
original principal amount of $1,511,111, with an outstanding principal balance
as of the date hereof of $1,511,111, executed and delivered by Holdings in favor
of Henry E. Baker and (b) the Second Amended and Restated Subordinated
Promissory Notes, each dated April 5, 2005 and amended on April 5, 2010, March
13, 2013 and on the date hereof, in the original aggregate principal amount of
$12,488,889, with an aggregate outstanding principal balance as of the date
hereof of $8,488,889, executed and delivered by Holdings in favor of the
respective Seller Subordinated Debt Holders.
 
Senior Funded Debt.  At any time of determination, the sum of Consolidated Total
Funded Debt minus Subordinated Debt.
 
Senior Management.  Collectively, John Baker and Peter Baker and any other
person who may from time to time perform for Holdings or any of its Subsidiaries
management services of the kind performed as of the Effective Date by any of the
foregoing.
 
Senior Management Employment Agreements.  Collectively, the employment
agreements between Holdings and each of the members of Senior Management.
 
Settlement.  The making or receiving of payments, in immediately available
funds, by the Lenders, to the extent necessary to cause each Lender’s actual
share of the outstanding amount of Revolving Credit Loans (after giving effect
to any Loan Request) to be equal to such Lender’s Commitment Percentage of the
outstanding amount of such Revolving Credit Loans (after giving effect to any
Loan Request), in any case where, prior to such event or action, the actual
share is not so equal.
 
Settlement Amount.  See §2.9.1.
 
Settlement Date.  (a) The Drawdown Date relating to any Loan Request, (b) Friday
of each week, or if a Friday is not a Business Day, the Business Day immediately
following such Friday, (c) at the option of the Administrative Agent, on any
Business Day following a day on which the account officers of the Administrative
Agent active upon the Borrowers’ account become aware of the existence of an
Event of Default, (d) any Business Day on which the amount of Revolving Credit
Loans outstanding from the Swing Line Lender plus the Swing Line Lender’s
Commitment Percentage of the sum of the Maximum Drawing Amount and any Unpaid
Reimbursement Obligations is equal to or greater than the Swing Line Lender’s
Commitment Percentage of the Total Revolving Credit Commitment, (e) the Business
Day immediately following any Business Day on which the amount of Revolving
Credit Loans outstanding increases or decreases by more than $250,000 as
compared to the previous Settlement Date, (f) any day on which any conversion of
a Base Rate Loan to a LIBOR Rate Loan occurs, or (g) any Business Day on which
(i) the amount of outstanding Revolving Credit Loans decreases and (ii) the
amount of the Administrative Agent’s Revolving Credit Loans outstanding equals
zero Dollars ($0).
 
Settling Lender.  See §2.9.1.
 
Specified Loan Party. Any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to §18.11).
 
 
51

--------------------------------------------------------------------------------

 
S&P.  Standard & Poor’s Ratings Group.
 
Subordinated Debt.  Collectively, (a) the Seller Subordinated Debt and (b) other
Indebtedness of the Borrowers or any of their Subsidiaries that is unsecured and
is expressly subordinated and made junior to the payment and performance in full
of the Obligations, and evidenced as such by a written instrument containing
subordination provisions in form and substance approved by the Required Lenders
in writing, the incurrence or assumption of which has been approved by the
Required Lenders (in their sole and absolute discretion) in writing and which is
otherwise on terms and conditions satisfactory to the Required Lenders.
 
Subordination Agreements.  Collectively, (a) the Amended and Restated
Subordination and Pledge Agreement, dated as of April 5, 2010, among the
Administrative Agent, the Lenders, Henry E. Baker and Ross S. Rapaport, not
individually, but as Trustee of the Peter Baker Life Insurance Trust u/t/a dated
July 7, 1992, the John Baker Insurance Trust u/t/a dated July 7, 1992 and the
Joan Baker and Henry Baker Irrevocable Trust u/t/a dated December 16, 1991, as
agent (the “Subordinated Agent”), (b) the Subordination and Pledge Agreements,
each dated as of April 5, 2005, as amended on April 5, 2010, among the
Administrative Agent, the Lenders, each of John B. Baker and Peter K. Baker and
the Subordinated Agent, each in form and substance satisfactory to the Lenders
and the Administrative Agent and (b) the Amended and Restated Security
Agreement, dated as of April 5, 2005, among Holdings, Henry E. Baker, Joan A.
Baker, John B. Baker and Peter K. Baker and the Subordinated Agent.
 
Subordination Documents. Collectively, the Subordination Agreements and the
Seller Subordinated Notes.
 
Subsidiary.  Any corporation, limited liability company, partnership,
association, trust, or other business entity of which the designated parent
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes) of the outstanding Voting
Stock. Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of each Borrower.
 
Swap Obligations. With respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
Swing Line Lender.  Bank of America, or any other Lender designated by the
Administrative Agent as the Swing Line Lender which has accepted such
designation.
 
Swing Line Sublimit.  An amount equal to the lesser of (a) $0.00 and (b) the
Total Revolving Credit Commitment.  The Swing Line Sublimit is part of, and not
in addition to, the Total Revolving Credit Commitment.
 
Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
 
Term Loan.  The term loan to be made by the Lenders to the Borrowers on the
Effective Date in the aggregate principal amount of $12,000,000 pursuant to
§4.1.
 
Term Loan Maturity Date.  May 13, 2020.
 
Term Notes.  See §4.2.
 
Term Note Record.  A Record with respect to a Term Note.
 
Test Period.  In connection with the calculation of the financial covenants set
forth in §11 hereof following any Permitted Acquisition, the period of all
fiscal quarters (and any portion of a fiscal quarter) prior to the date of such
Permitted Acquisition included in the calculation of such financial covenant (or
any component thereof).
 
Total Leverage Ratio.  At any date of determination, the ratio of (a)
Consolidated Total Funded Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA (determined on a Pro Forma Basis, if applicable) for the
Reference Period ending on such date.
 
 
52

--------------------------------------------------------------------------------

 
Total Revolving Credit Commitment.  The sum of the Commitments of the Lenders in
respect of Revolving Credit Loans, as in effect from time to time.
 
Trademark Assignment.  The Amended and Restated Trademark Collateral Security
and Pledge Agreement, dated as of the date hereof, between Crystal Rock LLC and
the Administrative Agent, and the Assignment of Trademarks and Service Marks
executed in connection therewith.
 
2010 Term Loan.  The term loan made by the Lenders to the Borrowers on April 5,
2010 pursuant to §4.1 of the Existing Credit Agreement in the aggregate
principal amount of $15,500,000.
 
2013 Term Loan.  The term loan made by the Lenders to the Borrowers on or about
March 13, 2013 pursuant to §4.1 of the Existing Credit Agreement in the
aggregate principal amount of $11,000,000.
 
Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
 
Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrowers do not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, §5.2.
 
Voting Stock.  Stock or other equity interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, limited liability company, partnership,
association, trust or other business entity involved, whether or not the right
so to vote exists by reason of the happening of a contingency.
 
1.2 Rules of Interpretation.
 
(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.
 
(b) The singular includes the plural and the plural includes the singular.
 
(c) A reference to any law includes any amendment or modification to such law.
 
(d) A reference to any Person includes its permitted successors and permitted
assigns.
 
(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
 
(f) The words “include”, “includes” and “including” are not limiting.
 
(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein, with the term “instrument” being
that defined under Article 9 of the Uniform Commercial Code.
 
(h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.
 
 
53

--------------------------------------------------------------------------------

 
(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.
 
(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”
 
(k) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.
 
(l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Loan Parties and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.
 
1.3 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of the Letter of Credit
Application related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
2.           THE REVOLVING CREDIT FACILITY.
 
2.1 Commitment to Lend.  Subject to the terms and conditions set forth in this
Credit Agreement, each of the Lenders severally agrees to lend to the Borrowers
and each Borrower may borrow, repay, and reborrow from time to time from the
Effective Date up to but not including the Revolving Credit Loan Maturity Date
upon notice by a Borrower to the Administrative Agent given in accordance with
§2.6, such sums as are requested by such Borrower up to a maximum aggregate
amount outstanding (after giving effect to all amounts requested) at any one
time equal to such Lender’s Commitment minus such Lender’s Commitment Percentage
of the sum of the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations, provided that the sum of the outstanding amount of the Revolving
Credit Loans (after giving effect to all amounts requested) plus the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations shall not at any time
exceed the Total Revolving Credit Commitment at such time.  The Revolving Credit
Loans shall be made pro rata in accordance with each Lender’s Commitment
Percentage.  Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrowers that the conditions set forth in
§12 and §13, in the case of any initial Revolving Credit Loans to be made on the
Effective Date, and §13, in the case of all other Revolving Credit Loans, have
been satisfied on the date of such request.
 
 
54

--------------------------------------------------------------------------------

 
2.2 Revolving Credit Commitment Fee.  The Borrowers agree to pay to the
Administrative Agent for the accounts of the Lenders in accordance with their
respective Commitment Percentages a commitment fee (the “Revolving Credit
Commitment Fee”) calculated at the rate of one-quarter of one percent (0.25%)
per annum on the average daily amount during each calendar quarter or portion
thereof from the date hereof to the Revolving Credit Loan Maturity Date by which
the Total Revolving Credit Commitment minus the sum of the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations exceeds the outstanding amount
of Revolving Credit Loans (excluding the outstanding amount of Revolving Credit
Loans made under §2.6.2) during such calendar quarter.  The Revolving Credit
Commitment Fee shall be payable quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter commencing on
the first such date following the date hereof, with a final payment on the
Revolving Credit Loan Maturity Date or any earlier date on which the Commitments
in respect of Revolving Credit Loans shall terminate.
 
2.3 Reduction of Total Revolving Credit Commitment.  The Borrowers shall have
the right at any time and from time to time upon five (5) Business Days prior
written notice to the Administrative Agent, prepared and signed by a Responsible
Officer of each Borrower, to reduce by $250,000 or an integral multiple thereof
or to terminate entirely the Total Revolving Credit Commitment, whereupon the
Commitments of the Lenders in respect of Revolving Credit Loans shall be reduced
pro rata in accordance with their respective Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated.  Promptly
after receiving any notice of the Borrowers delivered pursuant to this §2.3, the
Administrative Agent will notify the Lenders of the substance thereof.  Upon the
effective date of any such reduction or termination, the Borrowers shall pay to
the Administrative Agent for the respective accounts of the Lenders the full
amount of any Revolving Credit Commitment Fee then accrued on the amount of the
reduction.  No reduction or termination of the Commitments in respect of
Revolving Credit Loans may be reinstated.  In addition, the Total Revolving
Credit Commitment shall be reduced in accordance with §4.3.4.
 
2.4 The Revolving Credit Notes.  The Revolving Credit Loans shall be evidenced
by separate promissory notes of the Borrowers in substantially the form of
Exhibit A hereto (each a “Revolving Credit Note”), dated the Effective Date (or
such other date on which a Lender may become a party hereto in accordance with
§16 hereof) and completed with appropriate insertions.  One Revolving Credit
Note shall be payable to the order of each Lender in a principal amount equal to
such Lender’s Commitment in respect of Revolving Credit Loans or, if less, the
outstanding amount of all Revolving Credit Loans made by such Lender, plus
interest accrued thereon, as set forth below.  The Borrowers irrevocably
authorize each Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or at the time of receipt of any
payment of principal on such Lender’s Revolving Credit Note, an appropriate
notation on such Lender’s Revolving Credit Note Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Revolving Credit Loans set forth on such
Lender’s Revolving Credit Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Revolving
Credit Note Record shall not limit or otherwise affect the joint and several
obligations of the Borrowers hereunder or under any Revolving Credit Note to
make payments of principal of or interest on any Revolving Credit Note when due.
 
2.5 Interest on Revolving Credit Loans.  Except as otherwise provided in §6.10:
 
 
55

--------------------------------------------------------------------------------

 
(a) Each Revolving Credit Loan which is a Base Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the last day
of the Interest Period with respect thereto at the rate per annum equal to the
Base Rate plus the Applicable Margin with respect to Base Rate Loans as in
effect from time to time.
 
(b) Each Revolving Credit Loan which is a LIBOR Rate Loan shall bear interest
for the period commencing with the Drawdown Date thereof and ending on the last
day of the Interest Period with respect thereto at the rate per annum equal to
the LIBOR Rate determined for such Interest Period plus the Applicable Margin
with respect to LIBOR Rate Loans as in effect from time to time.
 
The Borrowers promise to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.
 
2.6 Requests for Revolving Credit Loans.
 
2.6.1 General.  The Borrowers shall give to the Administrative Agent written
notice in the form of Exhibit B hereto appropriately completed and signed by a
Responsible Officer of each Borrower (or telephonic notice confirmed in a
writing in the form of Exhibit B hereto appropriately completed and signed by a
Responsible Officer of each Borrower) of each Revolving Credit Loan requested
hereunder (a “Loan Request”) (a) no later than 11:00 a.m. (Hartford time) on the
proposed Drawdown Date of any Base Rate Loan and (b) no less than three (3)
LIBOR Business Days prior to the proposed Drawdown Date of any LIBOR Rate
Loan.  Each such notice shall specify (i) the principal amount of the Revolving
Credit Loan requested, (ii) the proposed Drawdown Date of such Revolving Credit
Loan, (iii) the Interest Period for such Revolving Credit Loan and (iv) the Type
of such Revolving Credit Loan.  Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Lenders thereof. Each Loan Request
shall be irrevocable and binding on the Borrowers and shall obligate the
Borrowers to accept the Revolving Credit Loan requested from the Lenders on the
proposed Drawdown Date.  Each Loan Request shall be in a minimum aggregate
amount of $100,000 or an integral multiple thereof.
 
2.6.2 Swing Line.  Notwithstanding the notice and minimum amount requirements
set forth in §2.6.1 but otherwise in accordance with the terms and conditions of
this Credit Agreement and only so long as an Autoborrow Agreement is not then in
effect, the Administrative Agent may, in its sole discretion and without
conferring with the Lenders, make Revolving Credit Loans to the Borrowers (a) by
entry of credits to the Borrowers’ operating account (the “Operating Account”)
with the Administrative Agent to cover checks or other charges which the
Borrowers have drawn or made against such account or (b) in an amount as
otherwise requested by a Borrower, in each case up to an aggregate amount
outstanding (after giving effect to all amounts requested) at any one time not
to exceed the Swing Line Sublimit.  The Borrowers hereby request and authorize
the Administrative Agent to make from time to time such Revolving Credit Loans
by means of appropriate entries of such credits sufficient to cover checks and
other charges then presented for payment from the Operating Account or as
otherwise so requested.  The Borrowers acknowledge and agree that the making of
such Revolving Credit Loans shall, in each case, be subject in all respects to
the provisions of this Credit Agreement as if they were Revolving Credit Loans
covered by a Loan Request including, without limitation, the limitations set
forth in §2.1 and the requirements that the applicable provisions of §12 (in the
case of Revolving Credit Loans made on the Effective Date) and §13 be
satisfied.  All actions taken by the Administrative Agent pursuant to the
provisions of this §2.6.2 shall be conclusive and binding on the Borrowers and
the Lenders absent the Administrative Agent’s gross negligence or willful
misconduct.  Revolving Credit Loans made pursuant to this §2.6.2 shall be Base
Rate Loans until converted in accordance with the provisions of the Credit
Agreement and, prior to a Settlement, such interest shall be for the account of
the Administrative Agent.  Each Revolving Credit Loan made by the Administrative
Agent to the Borrowers under this §2.6 shall be in a minimum aggregate amount of
$100,000.  Each Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Lender’s Commitment
Percentage of any Revolving Credit Loan made by the Administrative Agent under
this §2.6.2.
 
 
56

--------------------------------------------------------------------------------

 
2.7 Conversion Options.
 
2.7.1 Conversion to Different Type of Revolving Credit Loan.  The Borrowers may
elect from time to time to convert any outstanding Revolving Credit Loan to a
Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrowers shall
give the Administrative Agent at least three (3) Business Days prior written
notice of such election, signed by a Responsible Officer of each Borrower; (b)
with respect to any such conversion of a Base Rate Loan to a LIBOR Rate Loan,
the Borrowers shall give the Administrative Agent at least three (3) LIBOR
Business Days prior written notice of such election, signed by a Responsible
Officer of each Borrower; (c) with respect to any such conversion of a LIBOR
Rate Loan into a Base Rate Loan, such conversion shall only be made on the last
day of the Interest Period with respect thereto and (d) no Revolving Credit Loan
may be converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  On the date on which such conversion is being made
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Revolving Credit Loans to its Domestic Lending Office or its
LIBOR Lending Office, as the case may be.  All or any part of outstanding
Revolving Credit Loans of any Type may be converted into a Revolving Credit Loan
of another Type as provided herein, provided that any partial conversion shall
be in an aggregate principal amount of $250,000 or a whole multiple
thereof.  Each Conversion Request relating to the conversion of a Revolving
Credit Loan to a LIBOR Rate Loan shall be irrevocable by the Borrowers.
 
2.7.2 Continuation of Type of Revolving Credit Loan.  Any Revolving Credit Loan
of any Type may be continued as a Revolving Credit Loan of the same Type upon
the expiration of an Interest Period with respect thereto by compliance by the
Borrowers with the notice provisions contained in §2.7.1; provided that no LIBOR
Rate Loan may be continued as such when any Default or Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto ending during
the continuance of any Default or Event of Default of which officers of the
Administrative Agent active upon the Borrowers’ account have actual
knowledge.  In the event that the Borrowers fail to provide any such notice with
respect to the continuation of any LIBOR Rate Loan as such, then such LIBOR Rate
Loan shall be automatically converted to a Base Rate Loan on the last day of the
first Interest Period relating thereto.  The Administrative Agent shall notify
the Lenders promptly (and in any event prior to taking effect) when any such
conversion or continuation contemplated by this §2.7 is scheduled to occur.
 
2.7.3 LIBOR Rate Loans.  Any conversion to or from LIBOR Rate Loans shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all LIBOR Rate Loans having the same
Interest Period shall not be less than $250,000 or a whole multiple of $100,000
in excess thereof.  No more than four (4) LIBOR Rate Loans (including any
portion of the Term Loan, in addition to Revolving Credit Loans for the purposes
of this section) having different Interest Periods may be outstanding at any
time.
 
 
57

--------------------------------------------------------------------------------

 
2.7.4 Autoborrow.  Notwithstanding anything contained herein to the contrary, in
order to facilitate borrowings of Revolving Credit Loans so long as Bank of
America is the sole Lender under this Credit Agreement, the Borrowers and Bank
of America, in its capacity as the sole Lender, may mutually agree to, and are
hereby authorized to, enter into an autoborrow agreement in form and substance
satisfactory to Bank of America (the “Autoborrow Agreement”) providing for the
automatic advance by Bank of America of Revolving Credit Loans under the
conditions set forth in such agreement, which shall be in addition to the
conditions set forth herein.  At any time an Autoborrow Agreement is in effect,
the requirements for Revolving Credit Loan borrowings set forth herein shall not
apply, and all Revolving Credit Loan borrowings shall be made in accordance with
the Autoborrow Agreement. Revolving Credit Loans made pursuant to this §2.7.4
shall be Base Rate Loans until converted in accordance with the provisions of
this Credit Agreement and such interest shall be for the account of Bank of
America.
 
2.8 Funds for Revolving Credit Loans.
 
2.8.1 Funding Procedures.  Not later than the later of (a) 11:00 a.m. (Hartford
time) on the proposed Drawdown Date of any Revolving Credit Loans or (b) one
hour after receipt by the Lenders of the required notification from the
Administrative Agent, each of the Lenders will make available to the
Administrative Agent, at the Administrative Agent’s Office, in immediately
available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Revolving Credit Loans.  Upon receipt from each Lender of such
amount, and upon receipt of the documents required by §§12 and 13 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrowers the
aggregate amount of such Revolving Credit Loans made available to the
Administrative Agent by the Lenders.  The failure or refusal of any Lender to
make available to the Administrative Agent at the aforesaid time and place on
any Drawdown Date the amount of its Commitment Percentage of the requested
Revolving Credit Loans shall not relieve any other Lender from its several
obligation hereunder to make available to the Administrative Agent the amount of
such other Lender’s Commitment Percentage of any requested Revolving Credit
Loans.
 
2.8.2 Advances of Revolving Credit Loans by Administrative Agent.  The
Administrative Agent may, unless notified to the contrary by any Lender prior to
a Drawdown Date, assume that such Lender has made available to the
Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Revolving Credit Loans to be made on such Drawdown
Date, and the Administrative Agent may (but it shall not be required to), in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  If any Lender makes available to the Administrative Agent such amount
on a date after such Drawdown Date and the Administrative Agent shall have made
such amount available to Borrowers, such Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (a) the average computed for
the period referred to in clause (c) below, of the weighted average interest
rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount of such Lender’s Commitment Percentage of such Revolving Credit Loans,
times (c) a fraction, the numerator of which is the number of days that elapse
from and including such Drawdown Date or such later date that the Administrative
Agent shall have made such amount available to Borrowers to the date on which
the amount of such Lender’s Commitment Percentage of such Revolving Credit Loans
shall become immediately available to the Administrative Agent, and the
denominator of which is 360.  A statement of the Administrative Agent submitted
to such Lender with respect to any amounts owing under this paragraph shall be
prima facie evidence of the amount due and owing to the Administrative Agent by
such Lender.  If the amount of such Lender’s Commitment Percentage of such
Revolving Credit Loans is not made available to the Administrative Agent by such
Lender within three (3) Business Days following such Drawdown Date, the
Administrative Agent shall be entitled to recover such amount from the Borrowers
on demand, with interest thereon at the rate per annum applicable to the
Revolving Credit Loans made on such Drawdown Date.
 
 
58

--------------------------------------------------------------------------------

 
2.9 Settlements.
 
2.9.1 General.  On each Settlement Date, the Administrative Agent shall, not
later than 11:00 a.m. (Hartford time), give telephonic or facsimile notice (a)
to the Lenders and the Borrowers of the respective outstanding amount of
Revolving Credit Loans made by the Administrative Agent on behalf of the Lenders
from the immediately preceding Settlement Date through the close of business on
the prior day and the amount of any LIBOR Rate Loans to be made (following the
giving of notice pursuant to §2.6.1(b)) on such date pursuant to a Loan Request
and (b) to the Lenders of the amount (a “Settlement Amount”) that each Lender (a
“Settling Lender”) shall pay to effect a Settlement of any Revolving Credit
Loan.  A statement of the Administrative Agent submitted to the Lenders and the
Borrowers or to the Lenders with respect to any amounts owing under this §2.9
shall be prima facie evidence of the amount due and owing.  Each Settling Lender
shall, not later than 3:00 p.m. (Hartford time) on such Settlement Date, effect
a wire transfer of immediately available funds to the Administrative Agent in
the amount of the Settlement Amount for such Settling Lender.  The
Administrative Agent shall, not later than 3:00 p.m. (Hartford time) on such
Settlement Date, effect a wire transfer of immediately available funds to each
Lender in the amount due to such Lender on such Settlement Date.  All funds
advanced by any Lender as a Settling Lender pursuant to this §2.9 shall for all
purposes be treated as a Revolving Credit Loan made by such Settling Lender to
the Borrowers and all funds received by any Lender pursuant to this §2.9 shall
for all purposes be treated as repayment of amounts owed with respect to
Revolving Credit Loans made by such Lender.  In the event that any bankruptcy,
reorganization, liquidation, receivership or similar cases or proceedings in
which any Borrower is a debtor prevent a Settling Lender from making any
Revolving Credit Loan to effect a Settlement as contemplated hereby, such
Settling Lender will make such dispositions and arrangements with the other
Lenders with respect to such Revolving Credit Loans, either by way of purchase
of participations, distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender’s share of the outstanding Revolving
Credit Loans being equal, as nearly as may be, to such Lender’s Commitment
Percentage of the outstanding amount of the Revolving Credit Loans.
 
2.9.2 Failure to Make Funds Available.  The Administrative Agent may, unless
notified to the contrary by any Settling Lender prior to a Settlement Date,
assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender’s Settlement Amount, and the Administrative Agent may (but it shall not
be required to), in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  If any Settling Lender makes available to the
Administrative Agent such amount on a date after such Settlement Date, such
Settling Lender shall pay to the Administrative Agent on demand an amount equal
to the product of (a) the average computed for the period referred to in clause
(c) below, of the weighted average interest rate paid by the Administrative
Agent for federal funds acquired by the Administrative Agent during each day
included in such period, times (b) the amount of such Settlement Amount, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Settlement Date to the date on which the amount of such
Settlement Amount shall become immediately available to the Administrative
Agent, and the denominator of which is 360.  A statement of the Administrative
Agent submitted to such Settling Lender with respect to any amounts owing under
this §2.9.2 shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Settling Lender.  If such Settling Lender’s
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrowers on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans as of such Settlement Date.
 
 
59

--------------------------------------------------------------------------------

 
2.9.3 No Effect on Other Lenders.  The failure or refusal of any Settling Lender
to make available to the Administrative Agent at the aforesaid time and place on
any Settlement Date the amount of such Settling Lender’s Settlement Amount shall
not (a) relieve any other Settling Lender from its several obligations hereunder
to make available to the Administrative Agent the amount of such other Settling
Lender’s Settlement Amount or (b) impose upon any Lender, other than the
Settling Lender so failing or refusing, any liability with respect to such
failure or refusal or otherwise increase the Commitment of such other Lender.
 
3.           REPAYMENT OF THE REVOLVING CREDIT LOANS.
 
3.1 Maturity.  The Borrowers promise to pay on the Revolving Credit Loan
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Loan Maturity Date, all of the Revolving Credit Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.
 
3.2 Mandatory Repayments of Revolving Credit Loans.  If at any time the sum of
the outstanding amount of the Revolving Credit Loans, the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations exceeds the Total Revolving Credit
Commitment at such time, then the Borrowers shall immediately pay the amount of
such excess to the Administrative Agent for the respective accounts of the
Lenders for application:  first, to any Unpaid Reimbursement Obligations;
second, to the Revolving Credit Loans made pursuant to §2.6.2; third, to the
other Revolving Credit Loans; and fourth, to provide to the Administrative Agent
cash collateral for Reimbursement Obligations pursuant to §5.2(b) and (c).  Each
payment of any Unpaid Reimbursement Obligations or prepayment of Revolving
Credit Loans shall be allocated among the Lenders, in proportion, as nearly as
practicable, to each Unpaid Reimbursement Obligation or (as the case may be) the
respective unpaid principal amount of each Lender’s Revolving Credit Note, with
adjustments to the extent practicable to equalize any prior payments or
repayments not exactly in proportion.  In addition, the Borrowers shall repay
the Revolving Credit Loans in accordance with §4.3.4.
 
3.3 Optional Repayments of Revolving Credit Loans.  The Borrowers shall have the
right, at their election, to repay the outstanding amount of the Revolving
Credit Loans, as a whole or in part, at any time without penalty or premium,
provided that any full or partial prepayment of the outstanding amount of any
LIBOR Rate Loans pursuant to this §3.3 may be made only on the last day of the
Interest Period relating thereto.  The Borrowers shall give the Administrative
Agent, (a) no later than 11:00 a.m., Hartford time, on the date of any proposed
prepayment of Base Rate Loans pursuant to this §3.3 and (b) not less than three
(3) LIBOR Business Days prior to any proposed prepayment of any LIBOR Rate Loans
pursuant to this §3.3, prior written notice of such proposed prepayment, in each
case signed by a Responsible Officer of each Borrower and specifying the
proposed date of prepayment of Revolving Credit Loans and the principal amount
to be prepaid.  Each such partial prepayment of the Revolving Credit Loans shall
be in an integral multiple of $100,000, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of prepayment and shall be
applied, in the absence of instruction by the Borrowers, first to the principal
of Base Rate Loans and then to the principal of LIBOR Rate Loans.  Each partial
prepayment shall be allocated among the Lenders, in proportion, as nearly as
practicable, to the respective unpaid principal amount of each Lender’s
Revolving Credit Note, with adjustments to the extent practicable to equalize
any prior repayments not exactly in proportion.
 
 
60

--------------------------------------------------------------------------------

 
4.           THE TERM LOAN.
 
4.1 Commitment to Lend.  Subject to the terms and conditions set forth in this
Credit Agreement, each Lender agrees to lend to the Borrowers on the Effective
Date the amount of its Commitment Percentage of the principal amount of
$12,000,000.
 
4.2 The Term Notes.  The Term Loan shall be evidenced by separate promissory
notes of the Borrowers in substantially the form of Exhibit C hereto (each a
“Term Note”), dated the Effective Date (or such other date on which a Lender may
become a party hereto in accordance with §16 hereof) and completed with
appropriate insertions.  One Term Note shall be payable to the order of each
Lender in a principal amount equal to such Lender’s Commitment Percentage of the
Term Loan and representing the joint and several obligations of the Borrowers to
pay to such Lender such principal amount or, if less, the then outstanding
amount of such Lender’s Commitment Percentage of the Term Loan, plus interest
accrued thereon, as set forth below.  The Borrowers irrevocably authorize each
Lender to make or cause to be made a notation on such Lender’s Term Note Record
reflecting the original principal amount of such Lender’s Commitment Percentage
of the Term Loan and, at or about the time of such Lender’s receipt of any
principal payment on such Lender’s Term Note, an appropriate notation on such
Lender’s Term Note Record reflecting such payment.  The aggregate unpaid amount
set forth on such Lender’s Term Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Term Note
Record shall not affect the obligations of the Borrowers hereunder or under any
Term Note to make payments of principal of and interest on any Term Note when
due.
 
4.3 Mandatory Prepayment of Term Loan.
 
4.3.1 Schedule of Installment Payments of Principal of Term Loan.  On April 5,
2005, the lenders party to the Original Credit Agreement made the Original Term
Loan to the Borrowers. On April 5, 2010, the lenders party to the Existing
Credit Agreement made the 2010 Term Loan to the Borrowers, the proceeds of which
were used in part to refinance the Borrowers’ then outstanding Indebtedness
owing under the Original Term Loan. On March 13, 2013, the lenders party to the
Existing Credit Agreement made the 2013 Term Loan to the Borrowers, the proceeds
of which were used in part to refinance the Borrowers’ then outstanding
Indebtedness owing under the 2010 Term Loan.  After such date, the Borrowers
made principal payments under the 2013 Term Loan in the aggregate amount of
$3,404,752.  As a result, on the Effective Date, the outstanding principal
amount of the 2013 Term Loan was $7,595,248.  Pursuant to the terms hereof, the
Lenders have agreed to make the Term Loan to the Borrowers on the Effective Date
in the principal amount of $12,000,000 to be used in accordance with §8.17. The
Borrowers jointly and severally promise to pay to the Administrative Agent for
the account of the Lenders the principal amount of the Term Loan in fifty-nine
(59) consecutive monthly payments in the amount of $133,333, such payments to be
due and payable on the 13th day of each month commencing on June 13, 2015, with
a final payment on the Term Loan Maturity Date in an amount equal to the unpaid
balance of the Term Loan.
 
 
61

--------------------------------------------------------------------------------

 
4.3.2 Reserved.
 
4.3.3 Proceeds of Certain Events.  Concurrently with the receipt by any Borrower
or any Subsidiary of:
 
(a) Net Cash Sale Proceeds from Asset Sales;
 
(b) Net Cash Equity Issuance Proceeds with respect to any Equity Issuance by any
Borrower or any of its Subsidiaries;
 
(c) Net Cash Indebtedness Issuance Proceeds (other than Excluded Indebtedness)
with respect to any Indebtedness Issuance by any Borrower or any of its
Subsidiaries; or
 
(d) proceeds in excess of $250,000 in the aggregate received from Casualty
Events by any Borrower or any of its Subsidiaries which have not been committed
(as evidenced by a binding written contract) by such Borrower or such Subsidiary
within ninety (90) days of receipt of such proceeds to the repair or replacement
of the property so damaged, destroyed or taken, or, if so committed, such repair
or replacement of the property so damaged, destroyed or taken shall have not
commenced within ninety (90) days of receipt of such proceeds pursuant to such
binding written contract (provided, however, if a Default or Event of Default
has occurred and is continuing, such proceeds shall be immediately paid to the
Administrative Agent);
 
the Borrowers shall pay to the Administrative Agent for the respective accounts
of the Lenders an amount equal to one hundred percent (100%) of such proceeds,
to be applied in the manner set forth in §4.3.4.
 
4.3.4 Application of Payments.  All payments made pursuant to §4.3.3 shall be
applied first against the remaining scheduled installments of principal on the
Term Loan in the inverse order of maturity, second to reduce the outstanding
amount of the Revolving Credit Loans made pursuant to §2.6.2 (which shall
permanently reduce the Total Revolving Credit Commitment by such amount) and
third to reduce the outstanding amount of all other Revolving Credit Loans
(which shall permanently reduce the Total Revolving Credit Commitment by such
amount).  Such mandatory prepayments shall be allocated among the Lenders in
proportion, as nearly as practicable, to the respective outstanding amounts of
each Lender’s Notes, with adjustments to the extent practicable to equalize any
prior prepayments not exactly in proportion.  No amounts repaid pursuant to this
§4.3 may be reborrowed.
 
4.4 Optional Prepayment of Term Loan.  The Borrowers shall have the right at any
time to prepay the Term Notes on or before the Term Loan Maturity Date, as a
whole, or in part, upon not less than three (3) Business Days prior written
notice to the Administrative Agent, signed by a Responsible Officer of each
Borrower, without premium or penalty, provided that (a) each partial prepayment
shall be in the principal amount of $250,000 or an integral multiple thereof,
(b) no portion of the Term Loan bearing interest with reference to the LIBOR
Rate may be prepaid pursuant to this §4.4 except on the last day of the Interest
Period relating thereto, and (c) each partial prepayment shall be allocated
among the Lenders, in proportion, as nearly as practicable, to the respective
outstanding amount of each Lender’s Term Note, with adjustments to the extent
practicable to equalize any prior prepayments not exactly in proportion.  Any
prepayment of principal of the Term Loan shall include all interest accrued to
the date of prepayment and shall be applied against the scheduled installments
of principal due on the Term Loan in the inverse order of maturity.  No amount
repaid with respect to the Term Loan may be reborrowed.
 
 
62

--------------------------------------------------------------------------------

 
4.5 Interest on Term Loan.
 
4.5.1 Interest Rates.  Except as otherwise provided in §6.10, the Term Loan
shall bear interest during each Interest Period relating to all or any portion
of the Term Loan at the following rates:
 
(a) To the extent that all or any portion of the Term Loan bears interest during
such Interest Period at the Base Rate, the Term Loan or such portion shall bear
interest during such Interest Period at the rate per annum equal to the Base
Rate plus the Applicable Margin with respect to Base Rate Loans as in effect
from time to time.
 
(b) To the extent that all or any portion of the Term Loan bears interest during
such Interest Period with reference to the LIBOR Rate, the Term Loan or such
portion shall bear interest during such Interest Period at the rate per annum
equal to the LIBOR Rate determined for such Interest Period plus the Applicable
Margin with respect to LIBOR Rate Loans as in effect from time to time.
 
The Borrowers promise to pay interest on the Term Loan or any portion thereof
outstanding during each Interest Period in arrears on each Interest Payment Date
applicable to such Interest Period. Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.
 
4.5.2 Notification by Borrowers.  The Borrowers shall notify the Administrative
Agent, such notice to be prepared and signed by a Responsible Officer of each
Borrower and irrevocable, at least four (4) LIBOR Business Days prior to the
Drawdown Date of the Term Loan if all or any portion of the Term Loan is to bear
interest with reference to the LIBOR Rate.  After the Term Loan has been made,
the provisions of §2.7 shall apply mutatis mutandis with respect to all or any
portion of the Term Loan so that the Borrowers may have the same interest rate
options (but not the same Interest Period options) with respect to all or any
portion of the Term Loan as it would be entitled to with respect to the
Revolving Credit Loans (with the understanding that the interest rate with
respect to the Term Loan shall be as set forth in §4.5.1).
 
4.5.3 Amounts, etc.  Any portion of the Term Loan bearing interest with
reference to the LIBOR Rate relating to any Interest Period shall be in the
amount of $250,000 or an integral multiple thereof.  No Interest Period relating
to the Term Loan or any portion thereof bearing interest with reference to the
LIBOR Rate shall extend beyond the date on which a regularly scheduled
installment payment of the principal of the Term Loan is to be made unless a
portion of the Term Loan at least equal to such installment payment has an
Interest Period ending on such date or is then bearing interest at the Base
Rate.
 
 
63

--------------------------------------------------------------------------------

 
5.           LETTERS OF CREDIT.
 
5.1 Letter of Credit Commitments.
 
5.1.1 Commitment to Issue Letters of Credit.  Subject to the terms and
conditions hereof and the delivery by a Borrower of a letter of credit
application on the Administrative Agent’s customary form (a “Letter of Credit
Application”), appropriately completed and signed by a Responsible Officer of
such Borrower, the Administrative Agent on behalf of the Lenders and in reliance
upon the agreement of the Lenders set forth in §5.1.4 and upon the
representations and warranties of the Borrowers contained herein, agrees, in its
individual capacity, to issue, extend and renew for the account of the Borrowers
one or more standby letters of credit (individually, a “Letter of Credit”), in
such form as may be requested from time to time by any Borrower and agreed to by
the Administrative Agent; provided, however, that, after giving effect to such
request, (a) the sum of the aggregate Maximum Drawing Amount and all Unpaid
Reimbursement Obligations shall not exceed the Total Revolving Credit Commitment
at any one time and (b) the sum of (i) the Maximum Drawing Amount on all Letters
of Credit, (ii) all Unpaid Reimbursement Obligations, and (iii) the amount of
all Revolving Credit Loans outstanding shall not exceed the Total Revolving
Credit Commitment at such time; and provided further, however, that the
Administrative Agent shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Administrative Agent from
issuing the Letter of Credit, or any law applicable to the Administrative Agent
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Administrative Agent shall
prohibit, or request that the Administrative Agent refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Administrative Agent with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Administrative Agent
is not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon the Administrative Agent any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the
Administrative Agent in good faith deems material to it;
 
(B) the issuance of the Letter of Credit would violate one or more policies of
Bank applicable to letters of credit generally;
 
(C) the Letter of Credit is to be denominated in a currency other than Dollars;
or
 
(D) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
 
The parties hereto hereby acknowledge and agree that the letters of credit
issued or deemed issued by the Administrative Agent pursuant to the Existing
Credit Agreement and identified on Schedule 5.1.1 hereto (collectively, the
“Existing Letters of Credit”) shall, on the Effective Date, become Letters of
Credit hereunder and shall be subject to the conditions hereunder.
 
 
64

--------------------------------------------------------------------------------

 
5.1.2 Letter of Credit Applications.  Each Letter of Credit Application shall be
completed to the satisfaction of the Administrative Agent.  In the event that
any provision of any Letter of Credit Application shall be inconsistent with any
provision of this Credit Agreement, then the provisions of this Credit Agreement
shall, to the extent of any such inconsistency, govern.
 
5.1.3 Terms of Letters of Credit.  Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, (b) have an
expiry date (i) no later than the date which is three hundred sixty-five (365)
days after the date of issuance and (ii) no later than the date which is three
hundred sixty-five (365) days after the Revolving Credit Loan Maturity
Date.  Each Letter of Credit so issued, extended or renewed shall be subject to
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 or any successor version
thereto adopted by the Administrative Agent in the ordinary course of its
business as a letter of credit issuer and in effect at the time of issuance of
such Letter of Credit (the “Uniform Customs”) or, in the case of a standby
Letter of Credit, either the Uniform Customs or the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, or any
successor code of standby letter of credit practices among banks adopted by the
Administrative Agent in the ordinary course of its business as a standby letter
of credit issuer and in effect at the time of issuance of such Letter of Credit.
 
5.1.4 Reimbursement Obligations of Lenders.  Each Lender severally agrees that
it shall be absolutely liable, without regard to the occurrence of any Default
or Event of Default or any other condition precedent whatsoever, to the extent
of such Lender’s Commitment Percentage, to reimburse the Administrative Agent on
demand for the amount of each draft paid by the Administrative Agent under each
Letter of Credit to the extent that such amount is not reimbursed by the
Borrowers pursuant to §5.2 (such agreement for a Lender being called herein the
“Letter of Credit Participation” of such Lender).
 
5.1.5 Participations of Lenders.  Each such payment made by a Lender shall be
treated as the purchase by such Lender of a participating interest in the
Borrowers’ Reimbursement Obligation under §5.2 in an amount equal to such
payment.  Each Lender shall share in accordance with its participating interest
in any interest which accrues pursuant to §5.2.
 
5.2 Reimbursement Obligations of the Borrowers.  In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Lenders to participate therein, the Borrowers hereby jointly and severally agree
to reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Lenders, with respect to each
Letter of Credit issued, extended or renewed by the Administrative Agent
hereunder,
 
(a) except as otherwise expressly provided in §5.2(b) and (c), on each date that
any draft presented under such Letter of Credit is honored by the Administrative
Agent, or the Administrative Agent otherwise makes a payment with respect
thereto, (i) the amount paid by the Administrative Agent under or with respect
to such Letter of Credit, and (ii) the amount of any taxes, fees, charges or
other costs and expenses whatsoever incurred by the Administrative Agent or any
Lender in connection with any payment made by the Administrative Agent or any
Lender under, or with respect to, such Letter of Credit,
 
 
65

--------------------------------------------------------------------------------

 
(b) upon the reduction (but not termination) of the Total Revolving Credit
Commitment to an amount less than the Maximum Drawing Amount, an amount equal to
such difference, which amount shall be held by the Administrative Agent for the
benefit of the Secured Parties as cash collateral for all Reimbursement
Obligations, and
 
(c) upon the termination of the Total Revolving Credit Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §14, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the
Administrative Agent for the benefit of the Secured Parties as cash collateral
for all Reimbursement Obligations.
 
Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds.  Interest on any
and all amounts remaining unpaid by the Borrowers under this §5.2 at any time
from the date such amounts become due and payable (whether as stated in this
§5.2, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand at the
rate specified in §6.10 for overdue principal on the Revolving Credit Loans.
 
5.3 Letter of Credit Payments.  If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the Administrative Agent
shall notify the Borrowers of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment.  If the Borrowers fail to reimburse the
Administrative Agent as provided in §5.2 on or before the date that such draft
is paid or other payment is made by the Administrative Agent, the Administrative
Agent may at any time thereafter notify the Lenders of the amount of any such
Unpaid Reimbursement Obligation.  No later than 3:00 p.m. (Hartford time) on the
Business Day next following the receipt of such notice, each Lender shall make
available to the Administrative Agent, at the Administrative Agent’s Office, in
immediately available funds, such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation, together with an amount equal to the product of (a)
the average, computed for the period referred to in clause (c) below, of the
weighted average interest rate paid by the Administrative Agent for federal
funds acquired by the Administrative Agent during each day included in such
period, times (b) the amount equal to such Lender’s Commitment Percentage of
such Unpaid Reimbursement Obligation, times (c) a fraction, the numerator of
which is the number of days that elapse from and including the date the
Administrative Agent paid the draft presented for honor or otherwise made
payment to the date on which such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent, and the denominator of which is 360.  The responsibility
of the Administrative Agent to the Borrowers and the Lenders shall be only to
determine that the documents (including each draft) delivered under each Letter
of Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit.
 
5.4 Obligations Absolute.  The Borrowers’ joint and several obligations under
this §5 shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which the Borrowers may have or have had against the Administrative Agent, any
Lender or any beneficiary of a Letter of Credit.  The Borrowers further agree
with the Administrative Agent and the Lenders that  the Administrative Agent and
the Lenders shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under §5.2 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrowers, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrowers against the beneficiary of any Letter of Credit or
any such transferee.  The Administrative Agent and the Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit.  The Borrowers agree that any action taken or omitted by
the Administrative Agent or any Lender under or in connection with each Letter
of Credit and the related drafts and documents, if done in good faith, shall be
binding upon the Borrowers and shall not result in any liability on the part of
the Administrative Agent or any Lender to the Borrowers.  However, the foregoing
shall not excuse the Administrative Agent from liability to Borrowers to the
extent of any damages suffered by Borrowers that are caused by Administrative
Agent’s willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of such Letter of
Credit.
 
 
66

--------------------------------------------------------------------------------

 
5.5 Reliance by Issuer.  To the extent not inconsistent with §5.4, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent.  To the extent not
inconsistent with this Credit Agreement, the Administrative Agent shall be fully
justified in failing or refusing to take any action under this Credit Agreement
with respect to any Letter of Credit unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in so acting, or in refraining from so acting,
under this Credit Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and all future holders of the
Revolving Credit Notes or of a Letter of Credit Participation.
 
5.6 Letter of Credit Fee.  The Borrowers shall pay a fee (a “Letter of Credit
Fee”) to the Administrative Agent, for the accounts of the Lenders in accordance
with their respective Commitment Percentages, in respect of each Letter of
Credit, for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum in an amount equal to the Applicable Margin
for Letter of Credit Fees per annum with respect to Letter of Credit Fees of the
available amount of such Letter of Credit.  Accrued Letter of Credit Fees shall
be due and payable quarterly in arrears on the first Business Day of each
calendar quarter and on the first Business Day on or after the termination of
the Total Revolving Credit Commitment upon which no Letters of Credit remain
outstanding.  In respect of each Letter of Credit, the Borrowers shall also pay
to the Administrative Agent for the Administrative Agent’s own account, at such
other time or times as such charges are customarily made by the Administrative
Agent, the Administrative Agent’s customary issuance, amendment, negotiation or
document examination and other administrative fees as in effect from time to
time.
 
 
67

--------------------------------------------------------------------------------

 
6.           CERTAIN GENERAL PROVISIONS.
 
6.1 Closing Fees.  The Borrowers agree to pay to Bank of America, N.A., for the
account of the Lenders, on the Effective Date (a) a fee of one-quarter of one
percent (0.25%) of the Total Revolving Credit Commitment and (b) one-half of one
percent (0.50%) of the amount of the Term Loan (collectively, the “Closing
Fees”).
 
6.2 Funds for Payments.
 
6.2.1 Payments to Administrative Agent.  All payments of principal, interest,
Reimbursement Obligations, Fees and any other amounts due hereunder or under any
of the other Loan Documents shall be made on the due date thereof to the
Administrative Agent in Dollars, for the respective accounts of the Lenders and
the Administrative Agent, at the Administrative Agent’s Office or at such other
place that the Administrative Agent may from time to time designate, in each
case at or about 11:00 a.m. (Hartford, Connecticut, time or other local time at
the place of payment) and in immediately available funds.
 
6.2.2 No Offset, etc.  All payments by the Borrowers hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrowers are compelled by law to make such
deduction or withholding.  If any such obligation is imposed upon the Borrowers
with respect to any amount payable by it hereunder or under any of the other
Loan Documents, the Borrowers will pay to the Administrative Agent, for the
account of the Lenders or (as the case may be) the Administrative Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrowers.  The Borrowers will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by the Borrowers hereunder or under such other Loan Document.
 
6.3 Computations; Retroactive Adjustments of Applicable Margin.
 
6.3.1 Computation of Interest and Fees.  All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of interest on the
Loans and of Fees shall be based on a 360-day year and paid for the actual
number of days elapsed.  Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
outstanding amount of the Loans as reflected on the Revolving Credit Note
Records and the Term Note Records from time to time shall be considered correct
and binding on the Borrowers, absent manifest error.
 
6.3.2 Financial Statement Adjustments or Restatements.  If, as a result of any
restatement of or other adjustment to the financial statements of the Borrowers
and their Subsidiaries or for any other reason, the Borrowers, or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrowers as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent or any Lender under any
provision of this Credit Agreement to payment of any Obligations hereunder at
the default rate described in §6.10 or under §14.  The Borrowers’ obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.
 
 
68

--------------------------------------------------------------------------------

 
6.4 Inability to Determine LIBOR Rate.  In the event, prior to the commencement
of any Interest Period relating to any LIBOR Rate Loan, the Administrative Agent
shall determine that (a) adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate that would otherwise determine the rate of interest
to be applicable to any LIBOR Rate Loan during any Interest Period or (b) the
LIBOR Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to the Lenders of making or maintaining
their LIBOR Rate Loans during such period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrowers and the Lenders) to the Borrowers and the Lenders.  In
such event (i) any Loan Request or Conversion Request with respect to LIBOR Rate
Loans shall be automatically withdrawn and shall be deemed a request for Base
Rate Loans, (ii) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest Period relating thereto, become a Base Rate Loan, and
(iii) the obligations of the Lenders to make LIBOR Rate Loans shall be suspended
until the Administrative Agent determines that the circumstances giving rise to
such suspension no longer exist, whereupon the Administrative Agent shall so
notify the Borrowers and the Lenders.
 
6.5 Illegality.  Notwithstanding any other provisions herein, if any Lender
determined that any present or future law, regulation, treaty or directive or
the interpretation or application thereof has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to
perform any of its obligations hereunder to make, maintain or fund or charge
interest with respect to any Loan or issue, amend or extend any Letter of Credit
or to determine or charge interest based on the  LIBOR Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or see, or to take deposits of, Dollars in the London interbank market,
such Lender shall forthwith give notice of such circumstances to the Borrowers
and the Administrative Agent and thereupon any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Loan or
Letter of Credit or continue LIBOR Rate Loans or to convert Base Rate Loans to
LIBOR Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice,  the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all LIBOR Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans. The Borrowers hereby agree promptly to pay the Administrative Agent
for the account of such Lender, upon demand by such Lender, any additional
amounts necessary to compensate such Lender for any costs incurred by such
Lender in making any conversion in accordance with this §6.5, including any
interest or fees payable by such Lender to lenders of funds obtained by it in
order to make or maintain its LIBOR Rate Loans hereunder.
 
 
69

--------------------------------------------------------------------------------

 
6.6 Additional Costs, etc.  If any Change of Law shall:
 
(a) subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Credit Agreement, the other Loan Documents, any Letters of Credit, such Lender’s
Commitment or the Loans (other than taxes based upon or measured by the income
or profits of such Lender or the Administrative Agent), or
 
(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender or the Administrative
Agent under this Credit Agreement or any of the other Loan Documents, or
 
(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or
 
(d) impose on any Lender or the Administrative Agent any other conditions or
requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender’s Commitment, or any class of
loans, letters of credit or commitments of which any of the Loans or such
Lender’s Commitment forms a part, and the result of any of the foregoing is
 
(i) to increase the cost to any Lender of making, funding, issuing, renewing,
converting to, continuing, extending or maintaining any of the Loans or such
Lender’s Commitment or any Letter of Credit (or of maintaining its obligation to
make any such Loan or issue any Letter of Credit), or
 
(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Lender or the Administrative Agent hereunder on
account of such Lender’s Commitment, any Letter of Credit or any of the Loans,
or
 
(iii) to require such Lender or the Administrative Agent to make any payment or
to forego any interest or Reimbursement Obligation or other sum payable
hereunder, the amount of which payment or foregone interest or Reimbursement
Obligation or other sum is calculated by reference to the gross amount of any
sum receivable or deemed received by such Lender or the Administrative Agent
from the Borrowers hereunder,
 
then, and in each such case, the Borrowers will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent for such additional cost, reduction,
payment or foregone interest or Reimbursement Obligation or other sum.
 
 
70

--------------------------------------------------------------------------------

 
 
6.7 Capital Adequacy.  If any Lender or the Administrative Agent determines that
any Change in Law or compliance by such Lender or the Administrative Agent or
any corporation controlling such Lender or the Administrative Agent with any
Change In Law regarding capital adequacy has or would have the effect of
reducing the return on such Lender’s or the Administrative Agent’s commitment
with respect to any Loans to a level below that which such Lender or the
Administrative Agent could have achieved but for such Change in Law or
compliance therewith (taking into consideration such Lender’s or the
Administrative Agent’s then existing policies with respect to capital adequacy
and assuming full utilization of such entity’s capital) by any amount deemed by
such Lender or (as the case may be) the Administrative Agent to be material,
then such Lender or the Administrative Agent may notify the Borrowers of such
fact.  To the extent that the amount of such reduction in the return on capital
is not reflected in the Base Rate, the Borrowers and such Lender shall
thereafter attempt to negotiate in good faith, within thirty (30) days of the
day on which the Borrowers receive such notice, an adjustment payable hereunder
that will adequately compensate such Lender in light of these circumstances.  If
the Borrowers and such Lender are unable to agree to such adjustment within
thirty (30) days of the date on which the Borrowers receive such notice, then
commencing on the date of such notice (but not earlier than the effective date
of any such increased capital requirement), the fees payable hereunder shall
increase by an amount that will, in such Lender’s reasonable determination,
provide adequate compensation.  Each Lender shall allocate such cost increases
among its customers in good faith and on an equitable basis.
 
6.8 Certificate.  A certificate setting forth any additional amounts payable
pursuant to §§6.6 or 6.7 and a brief explanation of such amounts which are due,
submitted by any Lender or the Administrative Agent to the Borrowers, shall be
conclusive, absent manifest error, that such amounts are due and owing.
 
6.9 Indemnity.  Each of the Borrowers agree to jointly and severally indemnify
each Lender and to hold each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that such Lender may sustain or
incur as a consequence of (a) default by the Borrowers in payment of the
principal amount of or any interest on any LIBOR Rate Loans as and when due and
payable, including any such loss or expense arising from interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
its LIBOR Rate Loans, (b) default by the Borrowers in making a borrowing or
conversion into a LIBOR Rate Loan after a Borrower has given (or is deemed to
have given) a Loan Request, notice (in the case of all or any portion of the
Term Loan pursuant to §4.5.2) or a Conversion Request relating thereto in
accordance with §2.6, §2.7 or §4.5 or (c) the making of any payment of a LIBOR
Rate Loan or the making of any conversion of any such Loan to a Base Rate Loan
on a day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain any such Loans.
 
6.10 Interest After Default.
 
6.10.1 Overdue Amounts.  Overdue principal and (to the extent permitted by
applicable law) overdue interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents shall bear interest
compounded monthly and payable on demand at a rate per annum equal to two
percent (2.0%) above the rate of interest then applicable thereto (or, if no
rate of interest is then applicable thereto, the Base Rate) until such amount
shall be paid in full (after as well as before judgment).
 
 
71

--------------------------------------------------------------------------------

 
6.10.2 Amounts Not Overdue.  During the continuance of a Default or an Event of
Default the principal of the Loans not overdue shall, until such Default or
Event of Default has been cured or remedied or such Default or Event of Default
has been waived by the Required Lenders pursuant to §17.12, bear interest at a
rate per annum equal to the greater of (a) two percent (2.0%) above the rate of
interest otherwise applicable to such Loans and (b) the rate of interest
applicable to overdue principal pursuant to §6.10.1.
 
6.11 Concerning Joint and Several Liability of the Borrowers.
 
(a) Each of the Borrowers is accepting joint and several liability hereunder
with respect to the Loans, the Letters of Credit and the other Obligations in
consideration of the financial accommodations to be provided by the
Administrative Agent and Lenders under this Credit Agreement, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each of the Borrowers to accept joint and several
liability for the obligations of each of them in respect of such Obligations.
 
(b) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with each other Borrower, with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all of the Obligations shall be the joint and several obligations of
the Borrowers without preferences or distinction among them, whether such Loans
were made or Letters of Credit issued before, on or after the Effective Date.
 
(c) If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or shall fail to
perform any of such Obligations in accordance with the terms thereof, then in
each such event each other Borrower will make such payment with respect to, or
perform, such Obligation.
 
(d) The obligations of each Borrower under the provisions of this §6.11
constitute the absolute and unconditional obligations of such Borrower
enforceable against it to the full extent permitted under the terms hereof,
irrespective of the validity, regularity or enforceability of this Credit
Agreement or any of the other Loan Documents or any other circumstance
whatsoever
 
(e) Each Borrower hereby waives notice of acceptance of its joint and several
liability, notice of the Loans made under this Credit Agreement, notice of the
issuance of any Letter of Credit, notice of the occurrence of any Default or
Event of Default (except as otherwise expressly provided for herein), or of any
demand for any payment under this Credit Agreement or any of the other Loan
Documents, notice of any action (except as otherwise provided for herein) at any
time taken or omitted by the Administrative Agent or any Lender under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, all demands, notices and other formalities of every kind
(except as otherwise provided for herein) in connection with this Credit
Agreement or any of the other Loan Documents.  Each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent or
any Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Credit Agreement or any of the other Loan Documents, any and all other
indulgences whatsoever by the Administrative Agent or any Lender in respect of
any of the obligations hereunder or under the other Loan Documents, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of such obligations or the addition, substitution
or release, in whole or in part, of any Borrower.  Without limiting the
generality of the foregoing, each Borrower assents to the extent permitted by
applicable law to any other action or delay in acting or failure to act on the
part of the Administrative Agent or any Lender including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this §6.11, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
Obligations hereunder, it being the intention of each Borrower that, so long as
any of the Obligations remain unsatisfied, the Obligations of such Borrower
hereunder shall not be discharged except by performance and then only to the
extent of such performance.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower, the
Administrative Agent or any Lender.  If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy or reorganization of either of the Borrowers, or
otherwise, the provisions of this §6.11 will forthwith be reinstated in effect,
as though such payment had not been made.
 
 
72

--------------------------------------------------------------------------------

 
7.           COLLATERAL SECURITY.
 
7.1 Security of Loan Parties.  The Obligations shall be secured by a perfected
first priority security interest (subject only to Permitted Liens entitled to
priority under applicable law) in all of the assets of the Loan Parties (other
than those assets excluded under §2.3 of the Security Agreement or specifically
excluded under any other Security Document), whether now owned or hereafter
acquired, pursuant to the terms of the Security Documents to which the Loan
Parties are a party.
 
8.           REPRESENTATIONS AND WARRANTIES.
 
Each Loan Party represents and warrants to the Lenders and the Administrative
Agent, as of the date made or deemed made, as follows:
 
8.1 Corporate Authority.
 
8.1.1 Incorporation; Organization; Good Standing.  Each Loan Party and their
Subsidiaries (a) is a corporation (or similar business entity) duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) has all requisite corporate (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, and (c) is in good standing as a foreign corporation
(or similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect.
 
8.1.2 Authorization.  The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which any Loan Party or any of its
Subsidiaries is or is to become a party and the transactions contemplated hereby
and thereby (a) are within the corporate (or the equivalent company) authority
of such Person, (b) have been duly authorized by all necessary corporate (or the
equivalent company) proceedings, (c) do not and will not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which any Loan Party or any of its Subsidiaries is subject or any
judgment, order, writ, injunction, license or permit applicable to any Loan
Party or any of their Subsidiaries and (d) do not conflict with any provision of
the Governing Documents of, or any agreement or other instrument binding upon,
any Loan Party or any of its Subsidiaries.
 
 
73

--------------------------------------------------------------------------------

 
8.1.3 Enforceability.  The execution and delivery of this Credit Agreement and
the other Loan Documents to which any Loan Party or any of its Subsidiaries is
or is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
 
8.2 Governmental Approvals.  The execution, delivery and performance by the Loan
Parties and any of their Subsidiaries of this Credit Agreement and the other
Loan Documents to which any Loan Party or any of its Subsidiaries is or is to
become a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing with, any governmental agency or
authority other than those already obtained.
 
8.3 Title to Properties; Leases.  Except as indicated on Schedule 8.3 hereto,
the Loan Parties and their Subsidiaries own (or with respect to property leased
under a Capitalized Lease, have a leasehold interest in) all of the assets
reflected in the consolidated balance sheet of Holdings and its Subsidiaries as
at the Balance Sheet Date or acquired since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business since
that date), subject to no Liens or other rights of others, except Permitted
Liens.
 
8.4 Financial Statements and Projections.
 
8.4.1 Fiscal Year.  Holdings and each of its Subsidiaries has a fiscal year
which is the twelve months ending on October 31 of each calendar year.
 
8.4.2 Financial Statements.  There has been furnished to each of the Lenders a
consolidated balance sheet of Holdings and its Subsidiaries as at the Balance
Sheet Date, and a consolidated statement of income of Holdings and its
Subsidiaries for the fiscal year then ended, certified by Wolf & Company,
P.C.  Such balance sheet and statement of income have been prepared in
accordance with GAAP and fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as at the close of business on the
date thereof and the results of operations for the fiscal year then
ended.  There are no contingent liabilities of Holdings or any of its
Subsidiaries as of such date involving material amounts which are required by
GAAP to be disclosed, any of which were not disclosed in such balance sheet and
the notes related thereto.
 
8.4.3 Projections.  The projections of the annual operating budget of Holdings
and its Subsidiaries on a consolidated basis, balance sheet and cash flow
statement for the 2015 fiscal year, a copy of which has been delivered to each
Lender prior to the date hereof are based upon reasonable estimates and
assumptions, has been prepared on the basis of the assumptions stated therein
and reflects the reasonable estimates of the Borrowers and their Subsidiaries of
the results of operations and other information projected therein.  To the
knowledge of the Borrowers as of the Effective Date no facts exist that
(individually or in the aggregate) would result in any material adverse change
in any of such projections.  It is understood that nothing contained in this
section shall constitute a representation or warranty that such future financial
performance or results of operations will be achieved.
 
 
74

--------------------------------------------------------------------------------

 
8.5 No Material Adverse Changes, etc.  Since the Balance Sheet Date there has
been no event or occurrence which has had or could reasonably be expected to
have a Material Adverse Effect.  Since the Balance Sheet Date, no Borrower has
made any Restricted Payment except for Restricted Payments which would be
permitted by the terms of this Credit Agreement.
 
8.6 Franchises, Patents, Copyrights, etc.  The Loan Parties and each of their
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, necessary
for the conduct of its business substantially as now conducted without known
conflict with any rights of others.
 
8.7 Litigation.  Except as set forth in Schedule 8.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or, to the
knowledge of any Loan Party, threatened against any Loan Party or any of its
Subsidiaries before any Governmental Authority, that, (a) if adversely
determined, might, either in any case or in the aggregate,  (i) have a Material
Adverse Effect or (ii) materially impair the right of the Loan Parties and their
Subsidiaries, considered as a whole, to carry on business substantially as now
conducted by them, or result in any substantial liability not adequately covered
by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of Holdings and its Subsidiaries, or (b) which
question the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.
 
8.8 No Materially Adverse Contracts, etc.  No Loan Party nor any of its
Subsidiaries is subject to any Governing Document or other legal restriction, or
any judgment, decree, order, law, statute, rule or regulation that has or is
reasonably expected in the future to have a Material Adverse Effect.  No Loan
Party nor any of its Subsidiaries is a party to any contract or agreement that
has had or could reasonably be expected to have any Material Adverse Effect.
 
8.9 Compliance with Other Instruments, Laws, etc.  None of the Loan Parties nor
any of their Subsidiaries is in violation of any provision of its Governing
Documents, or any agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could result in the imposition of substantial penalties or have a Material
Adverse Effect.
 
8.10 Tax Status.  The Loan Parties and their Subsidiaries (a) have made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject, (b)
have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) have set
aside on their books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the Loan Parties do not
know of any basis for any such claim.
 
 
75

--------------------------------------------------------------------------------

 
8.11 No Event of Default.  No Default or Event of Default has occurred and is
continuing.
 
8.12 Holding Company and Investment Company Acts.  No Loan Party nor any of
their Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935; nor is it an
“investment company”, or an “affiliated company” or a “principal underwriter” of
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.
 
8.13 Absence of Financing Statements, etc.  Except with respect to Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future Lien on any assets or property of any
Loan Party or any of its Subsidiaries or any rights relating thereto.
 
8.14 Perfection of Security Interest.  All filings, assignments, pledges and
deposits of documents or instruments have been made and all other actions have
been taken that are necessary, under applicable law, to establish and perfect
the Administrative Agent’s security interest  in the Collateral for the benefit
of the Secured Parties.  The Collateral and the Administrative Agent’s rights
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses.  The Loan Parties are the owners of the
Collateral free from any Lien, except for Permitted Liens.
 
8.15 Certain Transactions.  Except as set forth on Schedule 8.15 attached
hereto, none of the officers, directors, or employees of any Loan Party or any
of its Subsidiaries or any of the Bakers or any entity which is an Affiliate of
any of the Bakers is presently a party to any transaction with any Borrower or
any of its Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Loan Parties, any
corporation, limited liability company, partnership, trust or other entity in
which any officer, member, manager, director, or any such employee has a
substantial interest or is an officer, member, manager, director, trustee or
partner.
 
8.16 ERISA Compliance.
 
8.16.1 In General.  Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS.  To the best knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
 
8.16.2 Claims, Etc.  There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
 
76

--------------------------------------------------------------------------------

 
8.16.3 ERISA Events, Etc.  (i) No ERISA Event has occurred, and no Loan Party
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither any Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
 
8.17 Use of Proceeds.
 
8.17.1 General.  The proceeds of (a) the Revolving Credit Loans shall be used
solely (i) to finance Capital Expenditures, (ii) to finance Permitted
Acquisitions and (ii) for working capital and general corporate purposes, and
(b) the Term Loan shall be used solely to (i) refinance the Borrowers’
outstanding Indebtedness owing under the 2013 Term Loan, (ii) repay in full the
Borrowers’ outstanding Revolving Credit Loans as of the Effective Date, and
(iii) to make payments on any Subordinated Debt not to exceed $1,000,000 in the
aggregate. For the avoidance of doubt, no proceeds of the Revolving Credit Loans
or the Term Loan shall be used to (x) finance the purchase, redemption,
defeasance, retirement or other acquisition of any shares of any class of
Capital Stock of Holdings or (y) make payments on any Subordinated Debt other
than permitted in clause (b)(ii) above or in §10.8. The Borrowers will obtain
Letters of Credit solely for general corporate purposes.
 
8.17.2 Regulations U and X.  No portion of any Loan is to be used, and no
portion of any Letter of Credit is to be obtained, for the purpose of purchasing
or carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
 
8.17.3 Ineligible Securities.  No portion of the proceeds of any Loan is to be
used, and no portion of any Letter of Credit is to be obtained, for the purpose
of knowingly purchasing, or providing credit support for the purchase of, during
the underwriting or placement period or within thirty (30) days thereafter, any
Ineligible Securities underwritten or privately placed by a Financial Affiliate.
 
8.18 Environmental Compliance.  The Loan Parties have determined that:
 
(a) no Loan Party, nor any of its Subsidiaries nor any of their operations on
the Real Estate is in violation, or, to the knowledge of the Loan Parties,
alleged violation, of any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state, local or foreign law, statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation could reasonably be expected
to have a material adverse effect on the environment or a Material Adverse
Effect;
 
 
77

--------------------------------------------------------------------------------

 
(b) no Loan Party  nor any of its Subsidiaries has received notice from any
third party including, without limitation, any Governmental Authority, (i) that
any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which any one of them has generated,
transported or disposed of has been found at any site at which a Governmental
Authority has conducted or has ordered that any Loan Party or any of its
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances;
 
(c) except as set forth on Schedule 8.18 attached hereto: (i) no portion of the
Real Estate has been used by Loan Parties for the handling, processing, storage
or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real
Estate; (ii) in the course of any activities conducted by the Loan Parties or
their Subsidiaries, no Hazardous Substances have been generated or are being
used on the Real Estate except in accordance with applicable Environmental Laws;
(iii) while the Loan Parties have been leasing the Real Estate there have been
no releases (i.e. any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping) or threatened
releases of Hazardous Substances on, upon, into or from the Real Estate of any
Loan Party or its Subsidiaries in violation of applicable Environmental Law,
which releases could reasonably be expected to have a material adverse effect on
the value of any of the Real Estate or adjacent properties or the environment;
(iv) to the Loan Parties’ knowledge, there have been no releases in violation of
applicable Environmental Law on, upon, from or into any real property in the
vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on, and which could reasonably be
expected to have a material adverse effect on the value of, the Real Estate; and
(v) in addition, any Hazardous Substances that have been generated on any of the
Real Estate while the Loan Parties have been leasing the Real Estate have been
transported offsite only by carriers having an identification number issued by
the EPA (or the equivalent thereof in any foreign jurisdiction), treated or
disposed of only by treatment or disposal facilities maintaining valid permits
as required under applicable Environmental Laws, which transporters and
facilities have been and are, to the best of the Loan Parties’ knowledge,
operating in compliance with such permits and applicable Environmental Laws; and
 
 
78

--------------------------------------------------------------------------------

 
(d) no Loan Party, nor any of its Subsidiaries nor any of the Real Estate is
subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any Governmental Authority or
the recording or delivery to other Persons of an environmental disclosure
document or statement by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the recording of any mortgage or to
the effectiveness of any other transactions contemplated hereby.
 
8.19 Subsidiaries, etc.  As of the Effective Date, Crystal Rock LLC is the only
Subsidiary of Holdings and Crystal Rock LLC has no Subsidiaries.  Except as set
forth on Schedule 8.19 hereto, no Loan Party nor any Subsidiary of any Loan
Party is engaged in any joint venture or partnership with any other Person.  The
jurisdiction of incorporation/formation and principal place of business of each
Subsidiary of the Loan Parties is listed on Schedule 8.19 hereto.
 
8.20 Bank Accounts.  Schedule 8.20 sets forth the account numbers and location
of all bank accounts of the Loan Parties and their Subsidiaries.
 
8.21 Disclosure.  Neither this Credit Agreement nor any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Loan Parties or any of their Subsidiaries in the
case of any document or information not furnished by them or any of their
Subsidiaries) necessary in order to make the statements herein or therein not
misleading in light of the circumstances under which they were made.  There is
no fact known to the Loan Parties or any of their Subsidiaries that has not been
disclosed in writing to Administrative Agent which has had or could reasonably
be expected to have a Material Adverse Effect, or which could reasonably be
expected to have in the future a Material Adverse Effect, exclusive of effects
resulting from changes in general economic conditions, legal standards or
regulatory conditions.
 
8.22 Sanction Concerns and Anti-Corruption Laws.
 
8.22.1 Sanctions Concerns.  No Loan Party, nor any of its Subsidiaries, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.
 
8.22.2 Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
 
8.23 Employment Contracts.  No Loan Party  nor any of its Subsidiaries is a
party to any employment agreement or other compensation agreement with any
member of Senior Management other than the Senior Management Employment
Agreements.
 
 
79

--------------------------------------------------------------------------------

 
9.           AFFIRMATIVE COVENANTS.
 
Each of the Loan Parties covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit:
 
9.1 Punctual Payment.  The Loan Parties will duly and punctually pay or cause to
be paid the principal and interest on the Loans, all Reimbursement Obligations,
the Letter of Credit Fees, the commitment fees and all other amounts provided
for in this Credit Agreement and the other Loan Documents to which any Loan
Party or any of its Subsidiaries is a party, all in accordance with the terms of
this Credit Agreement and such other Loan Documents.
 
9.2 Maintenance of Office.  Each of the Loan Parties will maintain its chief
executive office in 1050 Buckingham Street, Watertown, Connecticut, or at such
other place in the United States of America as such Loan Party shall designate
upon written notice, prepared and signed by a Responsible Officer of such Loan
Party, to the Administrative Agent, where notices, presentations and demands to
or upon such Loan Party in respect of the Loan Documents to which such Loan
Party is a party may be given or made.
 
9.3 Records and Accounts.  Each of the Loan Parties will (a) keep, and cause
each of its Subsidiaries to keep, true and accurate records and books of account
in which full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage independent certified public accountants reasonably
satisfactory to the Administrative Agent as the independent certified public
accountants of the Borrowers and their Subsidiaries and will not permit more
than thirty (30) days to elapse between the cessation of such firm’s (or any
successor firm’s) engagement as the independent certified public accountants of
the Borrowers and their Subsidiaries and the appointment in such capacity of a
successor firm as shall be satisfactory to the Administrative Agent.
 
9.4 Financial Statements, Certificates and Information.  The Loan Parties will
deliver to each of the Lenders:
 
(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrowers, the consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such year, and the
related consolidated statement of income or operations and consolidated
statement of cash flows for such year, each setting forth in comparative form
the figures for the previous fiscal year and all such consolidated statements to
be in reasonable detail, prepared in accordance with GAAP, and certified,
without qualification and without an expression of uncertainty as to the ability
of the Borrowers or any of their Subsidiaries to continue as going concerns, by
independent certified public accountants satisfactory to the Administrative
Agent, together with (i) a written statement from such accountants to the effect
that they have read a copy of this Credit Agreement, and that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default, or, if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default; provided that such
accountants shall not be liable to the Lenders for failure to obtain knowledge
of any Default or Event of Default; and (ii) a copy of their accountants’
management letter for such fiscal year;
 
 
80

--------------------------------------------------------------------------------

 
(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three fiscal quarters of the Borrowers,
copies of the unaudited consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such quarter, and the related consolidated
statement of income or operations and consolidated statement of cash flows for
the portion of Holdings’ fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by principal
financial or accounting officers that are Responsible Officers of the Borrowers
that the information contained in such financial statements fairly presents in
all material respects the financial position of the Borrowers and their
Subsidiaries on the date thereof (subject to year-end adjustments);
 
(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement certified by the principal financial
or accounting officers that are Responsible Officers of the Borrowers in
substantially the form of Exhibit D hereto (a “Compliance Certificate”) and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained in §11 and the computation of the Total Leverage Ratio and
(if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date;
 
(d) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the Securities and Exchange Commission or sent
to the stockholders of the Borrowers;
 
(e) as soon as available and in no event later than December 15th of each fiscal
year of Holdings, financial projections of Holdings and its Subsidiaries for the
then current fiscal year (on a quarter-by-quarter basis if requested by the
Administrative Agent), including (i) statements of forecasted consolidated
income or operations and cash flows for Holdings and its Subsidiaries for the
next fiscal year (on a quarter-by-quarter basis if requested by the
Administrative Agent) and a forecasted consolidated balance sheet of Holdings
and its Subsidiaries as of the last day of such next fiscal year (or, if
provided on a quarter-by-quarter basis, as of the last day of each fiscal
quarter in such next fiscal year), and (ii) statements of forecasted
consolidated income or operations and cash flows for Holdings and its
Subsidiaries for the following fiscal year and a forecasted consolidated balance
sheet of Holdings and its Subsidiaries as of the last day of the following
fiscal year, together (in the case of clauses (i) and (ii)) with supporting
assumptions which were reasonable when made, all prepared in good faith in
reasonable detail and consistent with Holdings’ past practices in preparing
projections and otherwise reasonably satisfactory in scope to the Administrative
Agent; and
 
(f) from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request.
 
9.5 Notices.
 
9.5.1 ERISA Event; Defaults.  Each of the Loan Parties will promptly notify the
Administrative Agent and each of the Lenders in writing of the occurrence of any
ERISA Event or the occurrence of any Default or Event of Default, together with
a reasonably detailed description thereof, and the actions the Loan Parties
propose to take with respect thereto.  If any Person shall give any written
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Credit Agreement or any other note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which any Loan Party or any of its Subsidiaries is a party or obligor,
whether as principal, guarantor, surety or otherwise, the Loan Parties shall
forthwith give written notice thereof to the Administrative Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.
 
 
81

--------------------------------------------------------------------------------

 
9.5.2 Environmental Events.  Each of the Loan Parties will promptly give notice
to the Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that any Loan Party or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect and (b) upon
becoming aware thereof, of any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.
 
9.5.3 Notification of Claim against Collateral.  Each of the Loan Parties will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any setoff, claims (including, with respect to
the Real Estate, environmental claims), withholdings or other defenses to which
any of the Collateral, or the Administrative Agent’s rights with respect to the
Collateral, are subject.
 
9.5.4 Notice of Litigation and Judgments.  Each of the Loan Parties will, and
will cause each of its Subsidiaries to, give notice to the Administrative Agent
and each of the Lenders in writing within fifteen (15) days of becoming aware of
any litigation or proceedings threatened in writing or any pending litigation
and proceedings affecting any Loan Party or any of its Subsidiaries or to which
any Loan Party or any of its Subsidiaries is or becomes a party involving an
uninsured claim against any Loan Party or any of its Subsidiaries that could, if
adversely determined, reasonably be expected to have a Material Adverse Effect
and stating the nature and status of such litigation or proceedings.  Each of
the Loan Parties will, and will cause each of its Subsidiaries to, give notice
to the Administrative Agent and each of the Lenders, in writing, in form and
detail satisfactory to the Administrative Agent, within ten (10) days of any
judgment not covered by insurance, final or otherwise, against any Loan Party or
any of its Subsidiaries in an amount in excess of $175,000.
 
9.5.5 Material Agreements.  Each of the Loan Parties will, immediately upon
becoming aware thereof, notify the Administrative Agent and each of the Lenders
in writing of any event which constitutes a material default by any Person or
any of its Subsidiaries under any Material Agreement and will immediately
forward to the Administrative Agent and each of the Lenders copies of any
communication received by such Person from any party thereto claiming any such
default under any Material Agreement.  In addition, if any Loan Party or any of
their Subsidiaries enters into any amendment of any Material Agreement in any
material respect, the Loan Parties shall immediately provide the Administrative
Agent with copies of such amendment.
 
9.6 Existence; Maintenance of Properties.  Each of the Loan Parties will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its
Subsidiaries.  Each of the Loan Parties (a) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (reasonable wear and tear and obsolescence excepted) and
supplied with all necessary equipment, (b) will cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Loan Parties may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, and (c) will, and will cause each of its Subsidiaries to, continue to
engage primarily in the businesses now conducted by them and in related
businesses; provided that nothing in this §9.6 shall prevent any Loan Party from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of such
Loan Party, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect.
 
 
82

--------------------------------------------------------------------------------

 
9.7 Insurance.  Each of the Loan Parties will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent and in accordance with the terms of the Security
Documents.
 
9.8 Taxes.  Each of the Loan Parties will, and will cause each of its
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments and other
governmental charges imposed upon it and its Real Estate, sales and activities,
or any part thereof, or upon the income or profits therefrom, as well as all
claims for labor, materials, or supplies that if unpaid might by law become a
Lien or charge upon any of its property; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if any Loan
Party or such Subsidiary shall have set aside on its books adequate reserves
with respect thereto; and provided further that each Loan Party and each
Subsidiary of the Loan Parties will pay all such taxes, assessments, charges,
levies or claims forthwith upon the commencement of proceedings to foreclose any
Lien that may have attached as security therefor.
 
9.9 Inspection of Properties and Books, etc.
 
9.9.1 General.  Each of the Loan Parties shall permit the Lenders, through the
Administrative Agent or any of the Lenders’ other designated representatives, to
visit and inspect during normal business hours any of the properties of the Loan
Parties or any of their Subsidiaries, to examine the books of account of the
Loan Parties and their Subsidiaries (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Loan
Parties and their Subsidiaries with, and to be advised as to the same by, their
officers, all at such reasonable times and intervals as the Administrative Agent
or any Lender may reasonably request and at the expense of the Loan Parties.
 
9.9.2 Communications with Accountants.  Each of the Borrowers authorizes the
Administrative Agent and the Lenders to communicate directly with the Borrowers’
independent certified public accountants and authorizes such accountants to
disclose to the Administrative Agent and the Lenders any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of the Borrowers or any of their Subsidiaries.  At
the request of the Administrative Agent, the Borrowers shall deliver a letter
addressed to such accountants instructing them to comply with the provisions of
this §9.9.2.
 
9.10 Compliance with Laws, Contracts, Licenses, and Permits.  Each of the Loan
Parties will, and will cause each of its Subsidiaries to, comply with (a) the
applicable laws and regulations wherever its business is conducted, including
all Environmental Laws, (b) the provisions of its Governing Documents, (c) all
agreements and instruments by which it or any of its properties may be bound and
(d) all applicable decrees, orders, and judgments, except in each case where the
failure to do so would not have a Material Adverse Effect.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Loan Parties or any of their Subsidiaries may fulfill any of their
obligations hereunder or any of the other Loan Documents to which any Loan Party
or such Subsidiary is a party, each of the Loan Parties will, or (as the case
may be) will cause such Subsidiary to, immediately take or cause to be taken all
reasonable steps within the power of the Loan Parties or such Subsidiary to
obtain such authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.
 
 
83

--------------------------------------------------------------------------------

 
9.11 Pension Plans.  Each of the Loan Parties will (a) promptly upon filing the
same with the Department of Labor or IRS upon request of the Administrative
Agent, furnish to the Administrative Agent a copy of the most recent actuarial
statement required to be submitted under ERISA and Annual Report, Form 5500,
with all required attachments, in respect of each applicable Pension Plan and
(b) promptly upon receipt or dispatch, furnish to the Administrative Agent any
notice, report or demand sent or received in respect of a Pension Plan under
ERISA.
 
9.12 Use of Proceeds.  The Borrowers will use the proceeds of the Loans and
obtain Letters of Credit solely for the purposes set forth in §8.17.1.
 
9.13 Mortgaged Property.  If, after the Effective Date, any Loan Party or any of
its Subsidiaries acquires Real Estate used as a manufacturing or warehouse
facility, the Loan Parties shall, or shall cause such Subsidiary to, forthwith
deliver to the Administrative Agent a fully executed mortgage or deed of trust
over such Real Estate, in form and substance satisfactory to the Administrative
Agent, together with title insurance policies, surveys, evidences of insurance
with the Administrative Agent named as loss payee and additional insured, legal
opinions and other documents and certificates with respect to such Real Estate
as is reasonably requested by the Administrative Agent.  Each of the Loan
Parties further agrees that, following the taking of such actions with respect
to such Real Estate, the Administrative Agent shall have for the benefit of the
Secured Parties a valid and enforceable first priority mortgage or deed of trust
over such Real Estate, free and clear of all Liens except for Permitted Liens.
 
9.14 Bank Accounts.  Each of the Loan Parties will, and will cause each of its
Subsidiaries to, maintain all of their primary depository accounts with the
Administrative Agent, and each of the Loan Parties will, and will cause each of
its Subsidiaries to, together with the employees, agents and other Persons
acting on behalf of the Loan Parties or such Subsidiary who receive such
payments, receive and hold in trust for the Administrative Agent and the Lenders
all payments constituting proceeds of Accounts Receivable or other Collateral
which come into their possession or under their control and, immediately upon
receipt thereof, deposit such payments in the form received, with any
appropriate endorsements, in one of the accounts designated as a central
depository account on Schedule 8.20.
 
9.15 Reserved.
 
9.16 Water Contracts and Licenses.  Each of the Loan Parties will, and will
cause each of its Subsidiaries to, at least ten (10) days prior to entering into
any material contract or license agreement by any Loan Party or any of its
Subsidiaries relating to the supply of water to any Loan Party or any of its
Subsidiaries, deliver to Administrative Agent notice of such intended action and
a complete copy of such contract or license agreement.  All such contracts and
license agreements shall specifically state that they are assignable to the
Administrative Agent as security for the Obligations and the Loan Parties shall
take all steps necessary to complete such assignment to Administrative Agent,
including, without limitation, the execution and delivery to Administrative
Agent of an assignment of such contract or license agreement in form and content
satisfactory to Administrative Agent.
 
 
84

--------------------------------------------------------------------------------

 
9.17 Additional Subsidiaries.  The Loan Parties shall not create any Subsidiary
(other than Subsidiaries existing on the Effective Date and disclosed in §8.19
hereto) unless (a) one hundred percent (100%) of the Capital Stock of such
Subsidiary is owned by a Loan Party, (b) prior to the formation of such
Subsidiary, the Borrowers shall notify the Administrative Agent and the Lenders
thereof, and (c) contemporaneously with the formation of such Subsidiary, the
Borrowers shall (i) cause such Subsidiary to become a Guarantor hereunder by way
of execution of a Joinder Agreement, (ii) cause such Subsidiary to take all
steps as may be necessary or advisable in the opinion of the Administrative
Agent to grant to the Administrative Agent, for the benefit of the Secured
Parties, a first priority (subject only to Permitted Liens), perfected security
interest in its assets which would be deemed Collateral pursuant to the Security
Documents as collateral security for such guaranty, pursuant to security
documents, mortgages, pledges and other documents in form and substance
satisfactory to the Administrative Agent, each of which documents shall be
Security Documents hereunder, (iii) deliver to the Administrative Agent and the
Lenders appropriate corporate (or other applicable entity) backup documentation
and one or more legal opinions, in each case, in form and substance satisfactory
to the Administrative Agent, as to each such guaranty and grant of security
interest, where applicable, and (iv) provide the Administrative Agent with an
updated Schedule 8.19 hereto.
 
9.18 Further Assurances.  Each of the Loan Parties will, and will cause each of
its Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.
 
9.19 Anti-Corruption Laws.  .  Each of the Loan Parties will, and will cause
each of its Subsidiaries to, conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.
 
10.           CERTAIN NEGATIVE COVENANTS.
 
Each of the Loan Parties covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligations to issue, extend or renew any Letters of Credit:
 
10.1 Restrictions on Indebtedness.  No Loan Party will, nor will it permit any
of its Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:
 
(a) Indebtedness to the Lenders and the Administrative Agent arising under any
of the Loan Documents;
 
 
85

--------------------------------------------------------------------------------

 
(b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
 
(c) Subordinated Debt;
 
(d) Indebtedness incurred in connection with the acquisition after the date
hereof of any real or personal property by any Loan Party or such Subsidiary or
under any Capitalized Lease, provided that the aggregate principal amount of
such Indebtedness of the Loan Parties and their Subsidiaries shall not exceed
the aggregate amount of $1,000,000 at any one time;
 
(e) Indebtedness in respect of Hedging Agreements;
 
(f) Indebtedness existing on the date hereof and listed and described on
Schedule 10.1 hereto; and.
 
(g) Indebtedness owing by Subsidiaries of the Borrowers to a Borrower, or by one
Borrower to the other Borrower, so long as the Investment corresponding to such
Indebtedness is permitted pursuant to §10.3(h).
 
10.2 Restrictions on Liens.
 
10.2.1 Permitted Liens.  No Loan Party will, nor will it permit any of its
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any Lien upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any “receivables” as defined in
clause (g) of the definition of the term “Indebtedness,” with or without
recourse; provided that any Loan Party or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:
 
(i) Liens in favor of the Borrowers on all or part of the assets of Subsidiaries
of the Borrowers securing Indebtedness owing by Subsidiaries of the Borrowers to
the Borrowers;
 
(ii) Liens to secure taxes, assessments and other government charges in respect
of obligations not overdue or Liens on properties to secure claims for labor,
material or supplies in respect of obligations not overdue or which are being
contested in good faith by appropriate proceedings diligently conducted and as
to which adequate reserves with respect thereto are maintained in accordance
with GAAP;
 
(iii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations (other than any Lien imposed by ERISA) or to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred, in each case, in the ordinary course of
business;
 
 
86

--------------------------------------------------------------------------------

 
(iv) Liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which any Loan Party or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
 
(v) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens on properties, in existence less than 120 days from the date of creation
thereof in respect of obligations not overdue;
 
(vi) encumbrances on Real Estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the Loan
Parties and their Subsidiaries, and (B) individually or in the aggregate have a
Material Adverse Effect;
 
(vii) Liens existing on the date hereof and listed on Schedule 10.2 hereto;
 
(viii) purchase money security interests in or purchase money mortgages on real
or personal property acquired after the date hereof to secure purchase money
Indebtedness of the type and amount permitted by §10.1(d), incurred in
connection with the acquisition of such property, which security interests or
mortgages cover only the real or personal property so acquired; and
 
(ix) Liens in favor of the Administrative Agent for the benefit of the Secured
Parties under the Loan Documents and any Hedging Agreements.
 
10.2.2 Restrictions on Upstream Limitations.  No Loan Party will, nor will it
permit any of its Subsidiaries to enter into any agreement, contract or
arrangement (excluding the Credit Agreement and the other Loan Documents)
restricting the ability of any Subsidiary of the Loan Parties to pay or make
dividends or distributions in cash or kind to the Loan Parties, to make loans,
advances or other payments of whatsoever nature to the Loan Parties, or to make
transfers or distributions of all or any part of its assets to the Loan Parties.
 
10.3 Restrictions on Investments.  No Loan Party will, nor will it permit any of
its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:
 
(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Loan Parties;
 
(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
 
 
87

--------------------------------------------------------------------------------

 
(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;
 
(d) Investments existing on the date hereof and listed on Schedule 10.3 hereto;
 
(e) Investments by Holdings in Crystal Rock LLC;
 
(f) Investments consisting of promissory notes received as proceeds of asset
dispositions permitted by §10.5.2;
 
(g) Investments consisting of Permitted Acquisitions;
 
(h) (i) Investments by the Borrowers in Subsidiaries that have guarantied the
Obligations and otherwise complied with the provisions of §9.17 and (ii)
Investments by one Borrower in another Borrower; and
 
(i) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $100,000 in the aggregate at any time outstanding;
 
provided, however, that, with the exception of (x) demand deposits referred to
in §10.3(b), (y) loans and advances referred to in §10.3(i) and (z) other
Investments having a fair market value of less than $50,000 individually and
$150,000 in the aggregate for all of such other Investments in the aggregate,
such Investments will be considered Investments permitted by this §10.3 only if
all actions have been taken to the satisfaction of the Administrative Agent to
provide to the Administrative Agent, for the benefit of the Secured Parties, a
first priority perfected security interest in all of such Investments free of
all Liens other than Permitted Liens.
 
10.4 Restricted Payments.  No Loan Party will make any Restricted Payments other
than, in the case of Holdings, the repurchase of its common stock in the open
market or through privately negotiated transactions (a) in an aggregate amount
not to exceed 100,000 shares of such common stock for aggregate consideration
not to exceed $150,000 and (b) for aggregate consideration not to exceed
$500,000 in respect of other repurchases in addition to those in clause (a), so
long as, in each case under clauses (a) and (b) above, at the time of any such
repurchase, no Default or Event of Default has occurred and is continuing or
would result therefrom.
 
10.5 Merger, Consolidation and Disposition of Assets.
 
10.5.1 Mergers and Acquisitions.  No Loan Party will, nor will it permit any of
its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition
(other than the acquisition of assets in the ordinary course of business
consistent with past practices) except (a) the merger or consolidation of one or
more of the Subsidiaries of the Borrowers (other than Crystal Rock LLC) with and
into another Borrower, (b) the merger or consolidation of two or more
Subsidiaries of the Borrowers (other than a merger involving Crystal Rock LLC
where Crystal Rock LLC is not the surviving entity) or (c) Permitted
Acquisitions.
 
 
88

--------------------------------------------------------------------------------

 
10.5.2 Disposition of Assets.  No Loan Party will, nor will it permit any of its
Subsidiaries to, become a party to or agree to or effect any disposition of
assets, other than the sale of Excluded Assets.
 
10.6 Sale and Leaseback.  No Loan Party will, nor will it permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby any
Loan Party or any Subsidiary of any Loan Party shall sell or transfer any
property owned by it in order then or thereafter to lease such property or lease
other property that any Loan Party or any Subsidiary of any Loan Party intends
to use for substantially the same purpose as the property being sold or
transferred.
 
10.7 Compliance with Environmental Laws.  No Loan Party will, nor will it permit
any of its Subsidiaries to, (a) use any of the Real Estate or any portion
thereof for the handling, processing, storage or disposal of Hazardous
Substances in violation of applicable Environmental Laws, (b) cause or permit to
be located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances in violation of applicable
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate in violation of applicable Environmental Laws, (d) conduct any activity
at any Real Estate or use any Real Estate in any manner so as to cause a release
(i.e. releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing or dumping) or threatened
release of Hazardous Substances on, upon or into the Real Estate in violation of
applicable Environmental Laws or (e) otherwise conduct any activity at any Real
Estate or use any Real Estate in any manner that would violate any Environmental
Law or bring such Real Estate in violation of any Environmental Law.
 
10.8 Subordinated Debt.  No Loan Party will, nor will it permit any of its
Subsidiaries to, amend, supplement or otherwise modify the terms of any of the
Subordinated Debt or prepay, redeem or repurchase any of the Subordinated Debt,
except that the Borrowers may prepay (a) $1,000,000 in the aggregate of the
Seller Subordinated Debt on or after the Effective Date, and (b) an additional
$1,000,000 in the aggregate of the Seller Subordinated Debt on or after
September 30, 2015 but only if the Additional Subordinated Debt Repayment
Conditions have been satisfied.
 
10.9 Reserved.
 
10.10 Business Activities.  No Loan Party will, nor will it permit any of its
Subsidiaries to, engage directly or indirectly (whether through Subsidiaries or
otherwise) in any type of business other than (a) the businesses conducted by
them on the Effective Date and in substantially related businesses and (b) home
and office supply distribution businesses related to the businesses conducted by
them on the Effective Date.
 
10.11 Fiscal Year.  No Loan Party will, nor will it permit any of it
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §8.4.1.
 
10.12 Transactions with Affiliates.  No Loan Party will, nor will it permit any
of its Subsidiaries to, engage in any transaction with any Affiliate (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate or, to the knowledge of the
Loan Parties, any corporation, limited liability company, partnership, trust or
other entity in which any such Affiliate has a substantial interest or is an
officer, member, manager, director, trustee or partner, on terms more favorable
to such Person than would have been obtainable on an arm’s-length basis in the
ordinary course of business.
 
 
89

--------------------------------------------------------------------------------

 
10.13 Bank Accounts.  No Loan Party will, nor will it permit any of its
Subsidiaries to, (a) violate directly or indirectly any agency account agreement
or other bank agency or lock box agreement in favor of the Administrative Agent
for the benefit of the Secured Parties with respect to such account, or (b)
deposit into any of the payroll accounts listed on Schedule 8.20 any amounts in
excess of amounts necessary to pay current payroll obligations from such
accounts.
 
10.14 Employment Contract Amendments.  No Loan Party will, nor will it permit
any of its Subsidiaries to, (a) amend, supplement or otherwise modify in any
material respect any of the terms, conditions or provisions of any of the Senior
Management Employment Agreements without the prior written consent of the
Required Lenders or (b) enter into any employment or other form of compensation
agreement or arrangement with any member of Senior Management without the prior
written consent of the Required Lenders.
 
10.15 Sanctions.  Directly or indirectly, use any Loan or Letter of Credit or
the proceeds of any Loan or Letter of Credit, or lend, contribute or otherwise
make available such Loan or Letter of Credit or the proceeds of any Loan or
Letter of Credit to any Person, to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Administrative Agent, Swing Line Lender, or otherwise) of Sanctions.
 
10.16 Anti-Corruption Laws.  Directly or indirectly, use any Loan or Letter of
Credit or the proceeds of any Loan or Letter of Credit for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions.
 
11.           FINANCIAL COVENANTS.
 
Each of the Loan Parties covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit:
 
11.1 Consolidated Adjusted Operating Cash Flow to Senior Debt Service.  The Loan
Parties will not permit the ratio of Consolidated Adjusted Operating Cash Flow
(determined on a Pro Forma Basis, if applicable) for any Reference Period of the
Borrowers ending on or after the Effective Date, to Consolidated Senior Debt
Service (as determined on a Pro Forma Basis and/or annualized basis, if
applicable) for such Reference Period, to be less than 1.25 to 1.00, determined
as of the end of each fiscal quarter.
 
11.2 Consolidated Adjusted Operating Cash Flow to Total Debt Service.  The Loan
Parties will not permit the ratio of Consolidated Adjusted Operating Cash Flow
(determined on a Pro Forma Basis, if applicable) for any Reference Period of the
Borrowers ending on or after the Effective Date, to Consolidated Total Debt
Service (determined on a Pro Forma Basis and/or annualized basis, if applicable)
for such Reference Period, to be less than 1.00 to 1.00, determined as of the
end of each fiscal quarter.
 
 
90

--------------------------------------------------------------------------------

 
11.3 Senior Funded Debt to Consolidated Adjusted EBITDA.  The Loan Parties will
not permit as of the end of any fiscal quarter the ratio of Senior Funded Debt
outstanding as of such date to Consolidated Adjusted EBITDA (determined on a Pro
Forma Basis, if applicable) for the most recently ended Reference Period as of
such date (including, without limitation, a Reference Period ending on such
date) to exceed 2.50 to 1.0.
 
12.           CLOSING CONDITIONS.
 
The obligations of the Lenders to make the initial Revolving Credit Loans and
the Term Loan and of the Administrative Agent to issue any initial Letters of
Credit shall be subject to the satisfaction of the following conditions
precedent on or prior to May 20, 2015:
 
12.1 Loan Documents, etc.
 
12.1.1 Loan Documents.  This Credit Agreement and each of the other Loan
Documents required to be executed and delivered in connection herewith
(including, but not limited to, the Term Notes and the Confirmation Agreements)
shall have been duly executed and delivered by a Responsible Officer of each
Loan Party and the other respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to each of the
Lenders.  Each Lender shall have received a fully executed copy of each such
document.
 
12.1.2 Amendments to Seller Subordinated Notes.  Amendments to each of the
Seller Subordinated Notes shall have been duly executed and delivered by the
respective parties thereto, shall be in full force and effect and shall be in
form and substance satisfactory to each of the Lenders. Each Lender shall have
received a fully executed copy of each such document.
 
12.2 Certified Copies of Governing Documents.  Each of the Lenders shall have
received from each Borrower (a) a copy, certified by a Responsible Officer of
such Borrower to be true and complete on the Effective Date, of each of its
Governing Documents as in effect on such date of certification, or (b) a
certificate, dated as of the Effective Date, signed by a Responsible Officer of
such Borrower, certifying that no change has occurred to its Governing Documents
since April 5, 2005.
 
12.3 Corporate or Other Action.  All corporate (or other) action necessary for
the valid execution, delivery and performance by each Borrower of this Credit
Agreement and the other Loan Documents to which it is or is to become a party
shall have been duly and effectively taken, and evidence thereof satisfactory to
the Lenders shall have been provided to each of the Lenders.
 
12.4 Incumbency Certificate.  Each of the Lenders shall have received from each
Borrower an incumbency certificate, dated as of the Effective Date, signed by a
Responsible Officer of such Borrower, and giving the name and bearing a specimen
signature of each Responsible Officer who shall be authorized to sign, in the
name and on behalf of each Borrower, each of the Loan Documents and
Subordination Documents to which such Person is or is to become a party.
 
12.5 Validity of Liens.  The Security Documents shall continue to be effective
to create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable first (except for Permitted Liens
entitled to priority under applicable law) security interest in and Lien upon
the Collateral and the Subordination Documents.  All filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
opinion of the Administrative Agent to protect and preserve such security
interests shall have been duly effected.  The Administrative Agent shall have
received evidence thereof in form and substance satisfactory to the
Administrative Agent.
 
 
91

--------------------------------------------------------------------------------

 
12.6 Perfection Certificates and UCC Search Results.  The Administrative Agent
shall have received from each of the Borrowers and each of their Subsidiaries a
completed Perfection Certificate executed by a Responsible Officer of such
Person and the results of UCC searches (and the equivalent thereof in all
applicable foreign jurisdictions) with respect to the Collateral, indicating no
Liens other than Permitted Liens and otherwise in form and substance
satisfactory to the Administrative Agent.
 
12.7 Landlord Consents. The Borrowers shall have delivered to the Administrative
Agent all consents required for the Administrative Agent to receive, as part of
the Security Documents.
 
12.8 Certificates of Insurance.  The Administrative Agent shall have received
(a) a certificate of insurance from an independent insurance broker dated as of
the Effective Date, identifying insurers, types of insurance, insurance limits,
and policy terms, and otherwise describing the insurance obtained in accordance
with the provisions of the Security Agreement and (b) certified copies of all
policies evidencing such insurance (or certificates therefore signed by the
insurer or an agent authorized to bind the insurer).
 
12.9 Opinions of Counsel.  Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Effective Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from McElroy, Deutsch,
Mulvaney & Carpenter, LLP,, counsel to the Borrowers.
 
12.10 Payment of Fees.  The Borrowers shall have paid to the Lenders or the
Administrative Agent, as appropriate, the Closing Fees pursuant to §6.1.
 
12.11 Capital Structure.  The Lenders shall be satisfied in all respects with
the financial condition and capital structure of the Borrowers and their
Subsidiaries and the Borrowers shall have $10,000,000 of Subordinated Debt
outstanding as of the Effective Date (prior to giving effect to the $1,000,000
payment contemplated in §10.8(a)).
 
13.           CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Lenders to make any Loan, including the Revolving Credit
Loan and the Term Loan, and of the Administrative Agent to issue, extend or
renew any Letter of Credit, in each case whether on or after the Effective Date,
shall also be subject to the satisfaction of the following conditions precedent:
 
13.1 Representations True; No Event of Default.  Each of the representations and
warranties of any of the Loan Parties and their Subsidiaries contained in this
Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Credit Agreement shall be true
as of the date as of which they were made and shall also be true at and as of
the time of the making of such Loan or the issuance, extension or renewal of
such Letter of Credit, with the same effect as if made at and as of that time
(except to the extent of changes resulting from transactions contemplated or
permitted by this Credit Agreement and the other Loan Documents, and to the
extent that such representations and warranties relate expressly to an earlier
date) and no Default or Event of Default shall have occurred and be continuing.
 
 
92

--------------------------------------------------------------------------------

 
13.2 No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension or renewal of such Letter of Credit or in
the reasonable opinion of the Administrative Agent would make it illegal for the
Administrative Agent to issue, extend or renew such Letter of Credit.
 
13.3 Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Lenders and the
Administrative Agent shall have received all information and such counterpart
originals or certified or other copies of such documents as the Administrative
Agent may reasonably request.
 
14.           EVENTS OF DEFAULT; ACCELERATION; ETC.
 
14.1 Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
 
(a) any Loan Party shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;
 
(b) any Loan Party or any of its Subsidiaries shall fail to pay any interest on
the Loans, any Fees, or other sums due hereunder or under any of the other Loan
Documents or under any other document between any Lender and any Loan Party or
any of its Subsidiaries, when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;
 
(c) any Loan Party shall fail to comply with any of its covenants contained in
§§9, 10 or 11;
 
(d) any Loan Party or any of its Subsidiaries shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §14.1) for thirty (30) days after
the earlier of (i) written notice of such failure has been given to the
Borrowers by the Administrative Agent and (ii) any officer of any Loan Party
becoming aware of such failure;
 
(e) any representation or warranty of any Loan Party or any of its Subsidiaries
in this Credit Agreement or any of the other Loan Documents or in any other
document or instrument delivered pursuant to or in connection with this Credit
Agreement shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;
 
(f) any Loan Party or any of its Subsidiaries shall fail to pay at maturity, or
within any applicable period of grace, any obligations for borrowed money or
credit received (other than obligations hereunder and obligations under Hedging
Agreements) or in respect of any Capitalized Leases in each case, having an
outstanding principal balance in excess of $175,000 in the aggregate, or fail to
observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound (other than a Loan Document or a Hedging
Agreement), evidencing or securing borrowed money or credit received or in
respect of any Capitalized Leases in each case, having an outstanding principal
balance in excess of $175,000 in the aggregate, for such period of time as would
permit (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, or any such holder or holders shall rescind or shall have a
right to rescind the purchase of any such obligations;
 
 
93

--------------------------------------------------------------------------------

 
(g) any Loan Party or any of its Subsidiaries shall make an assignment for the
benefit of creditors, or admit in writing its inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator or receiver of any
Loan Party or any of its Subsidiaries or of any substantial part of the assets
of any Loan Party or any of its Subsidiaries or shall commence any case or other
proceeding relating to any Loan Party or any of its Subsidiaries under any
Debtor Relief Law, now or hereafter in effect, or shall take any action to
authorize or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any Loan Party or any of its Subsidiaries and such Loan Party
or any of its Subsidiaries shall indicate its approval thereof, consent thereto
or acquiescence therein or such petition or application shall not have been
dismissed within forty-five (45) days following the filing thereof;
 
(h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any Loan Party or any of its Subsidiaries
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any Loan
Party or any Subsidiary of any Loan Party in an involuntary case under any
Debtor Relief Law as now or hereafter constituted;
 
(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, or upon which an execution
shall be made, any final judgment against any Loan Party or any of its
Subsidiaries that, with other outstanding final judgments, undischarged, against
the Loan Parties or any of their Subsidiaries exceeds in the aggregate $175,000;
 
(j) the holders of all or any part of the Subordinated Debt shall accelerate the
maturity of all or any part of the Subordinated Debt, the Subordinated Debt
shall be paid, prepaid, redeemed or repurchased in whole or in part or an offer
to pay, prepay, redeem or repurchase the Subordinated Debt in whole or in part
shall have been made;
 
(k) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or the Administrative Agent’s security interests, mortgages or liens
in any of the Collateral shall cease to be perfected, or shall cease to have the
priority contemplated by the Security Documents, in each case otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit or in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of any Loan Party or any of its Subsidiaries
party thereto or any of their respective stockholders, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;
 
 
94

--------------------------------------------------------------------------------

 
(l) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of the $175,000, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $50,000;
 
(m) any Loan Party or any of its Subsidiaries shall be enjoined, restrained or
in any way prevented by the order of any Governmental Authority from conducting
any material part of its business that has or could reasonably be expected to
have a Material Adverse Effect and such order shall continue in effect for more
than thirty (30) days;
 
(n) there shall occur any material damage to, or loss, theft or destruction of,
any Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty, which in
any such case causes, for more than fifteen (15) consecutive days, the cessation
or substantial curtailment of revenue producing activities at any facility of
any Loan Party or any of its Subsidiaries if such event or circumstance is not
covered by business interruption insurance and could reasonably be expected to
have a Material Adverse Effect;
 
(o) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any Loan Party or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
could reasonably be expected to have a Material Adverse Effect;
 
(p) any Loan Party or any of its Subsidiaries shall be indicted for a state or
federal crime, or any civil or criminal action shall otherwise have been brought
against any Loan Party or any of its Subsidiaries, a punishment for which in any
such case could reasonably be expected to have a Material Adverse Effect;
 
(q) if any Loan Party or any of their Subsidiaries shall be in default under any
Material Agreement, or any of such Material Agreements shall have been
terminated or not renewed;
 
(r) if any of the Senior Management shall cease to be employed by, or otherwise
fail to render services (as presently performed), for the Loan Parties, and such
individual shall not have been replaced by an individual or individuals, having
appropriate experience and expertise (as reasonably determined by the
Administrative Agent) within ninety (90) days of such member of Senior
Management ceasing to perform such duties;
 
(s) a Change of Control shall occur; or
 
(t) there occurs under any Hedging Agreement an Early Termination Date (as
defined in such Hedging Agreement) resulting from (i) any event of default under
such Hedging Agreement as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Hedging Agreement) or (B) any Termination
Event (as so defined) under such Hedging Agreement as to which a Loan Party or
any Subsidiary thereof is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Subsidiary as
a result thereof is in excess of $175,000.
 
 
95

--------------------------------------------------------------------------------

 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents and all
Reimbursement Obligations to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Loan Parties;
provided that in the event of any Event of Default specified in §§14.1(g),
14.1(h), 14.1(j) or 14.1(k), all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Lender.
 
14.2 Termination of Commitments.  If any one or more of the Events of Default
specified in §14.1(g), §14.1(h), 14.1(j) or §14.1(k) shall occur, any unused
portion of the credit hereunder shall forthwith terminate and each of the
Lenders shall be relieved of all further obligations to make Loans to the
Borrowers and the Administrative Agent shall be relieved of all further
obligations to issue, extend or renew Letters of Credit.  If any other Event of
Default shall have occurred and be continuing, or if on any Drawdown Date or
other date for issuing, extending or renewing any Letter of Credit the
conditions precedent to the making of the Loans to be made on such Drawdown Date
or (as the case may be) to issuing, extending or renewing such Letter of Credit
on such other date are not satisfied, the Administrative Agent may and, upon the
request of the Required Lenders, shall, by notice to the Borrowers, terminate
the unused portion of the credit hereunder, and upon such notice being given
such unused portion of the credit hereunder shall terminate immediately and each
of the Lenders shall be relieved of all further obligations to make Loans and
the Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit.  No termination of the credit hereunder shall
relieve the Loan Parties or any of their Subsidiaries of any of the Obligations.
 
14.3 Remedies.  In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §14.1, each Lender, if owed
any amount with respect to the Loans or the Reimbursement Obligations, may
proceed to protect and enforce its rights by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Credit Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations to such Lender are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender.  No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.
 
14.4 Distribution of Collateral Proceeds.  In the event that, following the
occurrence and during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Security Documents, or otherwise with
respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
 
 
96

--------------------------------------------------------------------------------

 
(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Administrative Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;
 
(b) Second, to all other Obligations in such order or preference as the Required
Lenders may determine; provided, however, that (i) distributions shall be made
(A) pari passu among Obligations with respect to all other Obligations and (B)
with respect to each type of Obligation owing to the Lenders, such as interest,
principal, fees and expenses, among the Lenders pro rata, and (ii) the
Administrative Agent may in its discretion make proper allowance to take into
account any Obligations not then due and payable;
 
(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to
§9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State of
New York; and
 
(d) Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.
 
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this §14.4.
 
15.           THE ADMINISTRATIVE AGENT.
 
15.1 Authorization.
 
(a) The Administrative Agent is authorized to take such action on behalf of each
of the Lenders and to exercise all such powers as are hereunder and under any of
the other Loan Documents and any related documents delegated to the
Administrative Agent, together with such powers as are reasonably incident
thereto, including the authority, without the necessity of any notice to or
further consent of the Lenders, from time to time to take any action with
respect to any Collateral or the Security Documents which may be necessary to
perfect, maintain perfected or insure the priority of the security interest in
and liens upon the Collateral granted pursuant to the Security Documents,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Administrative Agent.
 
(b) The relationship between the Administrative Agent and each of the Lenders is
that of an independent contractor.  The use of the term “Administrative Agent”
is for convenience only and is used to describe, as a form of convention, the
independent contractual relationship between the Administrative Agent and each
of the Lenders.  Nothing contained in this Credit Agreement nor the other Loan
Documents shall be construed to create an agency, trust or other fiduciary
relationship between the Administrative Agent and any of the Lenders.
 
 
97

--------------------------------------------------------------------------------

 
(c) As an independent contractor empowered by the Lenders to exercise certain
rights and perform certain duties and responsibilities hereunder and under the
other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Secured
Parties with respect to all collateral security and guaranties contemplated by
the Loan Documents.  Such actions include the designation of the Administrative
Agent as “secured party”, “mortgagee” or the like on all financing statements
and other documents and instruments, whether recorded or otherwise, relating to
the attachment, perfection, priority or enforcement of any security interests,
mortgages or deeds of trust in collateral security intended to secure the
payment or performance of any of the Obligations, all for the benefit of the
Secured Parties.
 
15.2 Employees and Administrative Agents.  The Administrative Agent may exercise
its powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents.  The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and, subject to the provisions of §17.2, all reasonable fees and
expenses of any such Persons shall be paid by the Loan Parties.
 
15.3 No Liability.  Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent or such other Person, as the case may be, may be liable for losses due to
its willful misconduct or gross negligence.
 
15.4 No Representations.
 
15.4.1 General.  The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Notes, the
Letters of Credit, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the Notes, or
for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Loan Parties or any of their
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes or to inspect any of the properties, books or records of
the Loan Parties or any of their Subsidiaries.  The Administrative Agent shall
not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Loan Parties or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  The Administrative
Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the credit worthiness or financial conditions of the Loan Parties or
any of their Subsidiaries.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender, and
based upon such information and documents as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement.  The
Administrative Agent agrees to provide the Lenders with notice of (a) the
acceleration of the Obligations and (b) the commencement of the exercise of
remedies under the Loan Documents.
 
 
98

--------------------------------------------------------------------------------

 
15.4.2 Closing Documentation, etc.  For purposes of determining compliance with
the conditions set forth in §12, each Lender that has executed this Credit
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent active upon the Borrowers’ account shall have received
notice from such Lender not less than three (3) Business Days prior to the
Effective Date specifying such Lender’s objection thereto and such objection
shall not have been withdrawn by notice to the Administrative Agent to such
effect on or prior to the Effective Date.
 
15.5 Payments.
 
15.5.1 Payments to Administrative Agent.  A payment by the Loan Parties to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
 
15.5.2 Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction.  If a court of competent jurisdiction shall adjudge that any
amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
 
15.5.3 Delinquent Lenders.  Notwithstanding anything to the contrary contained
in this Credit Agreement or any of the other Loan Documents, any Lender that
fails (a) to make available to the Administrative Agent its pro rata share of
any Loan or to purchase any Letter of Credit Participation or (b) to comply with
the provisions of §17.1 with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders, in each case as, when and to the
full extent required by the provisions of this Credit Agreement, shall be deemed
delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent Lender until
such time as such delinquency is satisfied.  A Delinquent Lender shall be deemed
to have assigned any and all payments due to it from the Loan Parties, whether
on account of outstanding Loans, Unpaid Reimbursement Obligations, interest,
fees or otherwise, to the remaining nondelinquent Lenders for application to,
and reduction of, their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations.  The Delinquent Lender hereby authorizes the
Administrative Agent to distribute such payments to the nondelinquent Lenders in
proportion to their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations.  A Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans and Unpaid Reimbursement Obligations
of the nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
 
 
99

--------------------------------------------------------------------------------

 
15.6 Holders of Notes.  The Administrative Agent may deem and treat the payee of
any Note or the purchaser of any Letter of Credit Participation as the absolute
owner or purchaser thereof for all purposes hereof until it shall have been
furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.
 
15.7 Indemnity.  The Lenders ratably agree hereby to indemnify and hold harmless
the Administrative Agent and its affiliates from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Administrative Agent or such
affiliate has not been reimbursed by the Loan Parties as required by §17.2), and
liabilities of every nature and character arising out of or related to this
Credit Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Administrative
Agent’s actions taken hereunder or thereunder, except to the extent that any of
the same shall be directly caused by the Administrative Agent’s willful
misconduct or gross negligence.
 
15.8 Administrative Agent as Lender.  In its individual capacity, Bank of
America shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Notes and as the purchaser of any Letter of Credit
Participations, as it would have were it not also the Administrative Agent.
 
15.9 Resignation.  The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Lenders and the
Borrowers.  Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent.  Unless a Default or Event of
Default shall have occurred and be continuing, such successor Administrative
Agent shall be reasonably acceptable to the Borrowers.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a financial institution having a rating of
not less than A or its equivalent by S&P.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Administrative
Agent’s resignation, the provisions of this Credit Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
 
 
100

--------------------------------------------------------------------------------

 
15.10 Administrative Agent May File Proofs of Claim.
 
(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to any Loan Party or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan,
Reimbursement Obligation or Unpaid Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding, under any
such assignment or otherwise:
 
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations or Unpaid
Reimbursement Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under §§2.2, 5.6,
6.1 and 17.2) allowed in such proceeding or under any such assignment; and
 
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding or under any such assignment is
hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, nevertheless to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under §§2.2, 5.6,
6.1 and 17.2.
 
(c) Nothing contained herein shall authorize the Administrative Agent to consent
to or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations owed to such
Lender or the rights of any Lender or to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding or under any
such assignment.
 
16.           SUCCESSORS AND ASSIGNS.
 
16.1 General Conditions.  The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (a) to an Eligible Assignee in
accordance with the provisions of §18.2, (b) by way of participation in
accordance with the provisions of §18.4 or (c) by way of pledge or assignment of
a security interest subject to the restrictions of §18.6 (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in §18.4 and, to the extent expressly provided hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement or
any of the other Loan Documents.
 
 
101

--------------------------------------------------------------------------------

 
16.2 Assignments.  Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:
 
(a) except in the cases of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or of an
assignment to a Lender or a Lender Affiliate, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loan of the assigning Lender subject to each such assignment
(determined as of the date on which the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed);
 
(b) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to all of the Loans or the Commitments owned by the
assignor, it being understood that non-pro rata assignments of or among any of
the Commitments, the Revolving Credit Loans, the Reimbursement Obligations and
the Term Loan are not permitted;
 
(c) any assignment of a Commitment must be approved by the Administrative Agent
(whether or not the proposed assignee is itself a Lender with a commitment or
would otherwise qualify as an Eligible Assignee), which approval shall not be
unreasonably withheld; and
 
(d) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §18.3, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of (i) §§6.2.2, 6.6, 6.7, and 6.9 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and (ii) §17.3 notwithstanding such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this paragraph shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with §16.4.
 
 
 
102

--------------------------------------------------------------------------------

 
16.3 Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
16.4 Participations.  Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (a) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (b) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (c) the Loan Parties,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that would reduce the principal of or the interest rate
on any Loans, extend the term or increase the amount of the Commitment of such
Lender as it relates to such Participant, reduce the amount of any Revolving
Credit Commitment Fee or Letter of Credit Fees to which such Participant is
entitled or extend any regularly scheduled payment date for principal or
interest.  Subject to §16.5, the Loan Parties agree that each Participant shall
be entitled to the benefits of §§6.2.2, 6.6, 6.7 and 6.9 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
§16.2.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of §16.1 as though it were a Lender, provided such Participant
agrees to be subject to §17.1 as though it were a Lender.
 
16.5 Payments to Participants.  A Participant shall not be entitled to receive
any greater payment under §§6.2.2, 6.6 and 6.7 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent.
 
16.6 Miscellaneous Assignment Provisions.  A Lender may at any time grant a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation (a)
any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341 and
(b) with respect to any Lender that is a Fund, to any lender or any trustee for,
or any other representative of, holders of obligations owed or securities issued
by such Fund as security for such obligations or securities or any institutional
custodian for such Fund or for such lender; provided that no such grant shall
release such Lender from any of its obligations hereunder, provide any voting
rights hereunder to the secured party thereof, substitute any such secured party
for such Lender as a party hereto or affect any rights or obligations of the
Loan Parties or Administrative Agent hereunder.
 
 
103

--------------------------------------------------------------------------------

 
16.7 Assignee or Participant Affiliated with the Loan Parties.  If any assignee
Lender is an Affiliate of any Loan Party, then any such assignee Lender shall
have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to §14.1 or
§14.2, and the determination of the Required Lenders shall for all purposes of
this Credit Agreement and the other Loan Documents be made without regard to
such assignee Lender’s interest in any of the Loans or Reimbursement
Obligations.  If any Lender sells a participating interest in any of the Loans
or Reimbursement Obligations to a Participant, and such Participant is any Loan
Party or an Affiliate of any Loan Party, then such transferor Lender shall
promptly notify the Administrative Agent of the sale of such participation.  A
transferor Lender shall have no right to vote as a Lender hereunder or under any
of the other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or modifications to any of the Loan Documents
or for purposes of making requests to the Administrative Agent pursuant to §14.1
or §14.2 to the extent that such participation is beneficially owned by any Loan
Party or any Affiliate of any Loan Party, and the determination of the Required
Lenders shall for all purposes of this Credit Agreement and the other Loan
Documents be made without regard to the interest of such transferor Lender in
the Loans or Reimbursement Obligations to the extent of such participation.
 
17.           PROVISIONS OF GENERAL APPLICATION.
 
17.1 Setoff.  Each of the Loan Parties hereby grants to the Administrative Agent
and each of the Lenders a continuing lien, security interest and right of setoff
as security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them.  Regardless of the adequacy of any collateral, if any of the Obligations
are due and payable and have not been paid or any Event of Default shall have
occurred and be continuing, any deposits or other sums credited by or due from
any of the Lenders to the Loan Parties and any securities or other property of
any Loan Party in the possession of such Lender may be applied to or set off by
such Lender against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent then due or to become
due, now existing or hereafter arising, of any Loan Party to such Lender.  ANY
AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF ANY LOAN PARTY ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.  Each of the Lenders agrees with each other Lender that (a) if an amount
to be set off is to be applied to Indebtedness of the Loan Parties to such
Lender, other than Indebtedness evidenced by the Notes held by such Lender or
constituting Obligations under Hedging Agreements or Reimbursement Obligations
owed to such Lender, such amount shall be applied ratably to such other
Indebtedness and to the Indebtedness evidenced by all such Notes held by such
Lender or constituting Obligations under Hedging Agreements or Reimbursement
Obligations owed to such Lender, and (b) if such Lender shall receive from any
Loan Party, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by the Notes held
by, or constituting Obligations under Hedging Agreements or Reimbursement
Obligations owed to, such Lender by proceedings against any Loan Party at law or
in equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note or Notes held by, or Obligations under Hedging
Agreements or Reimbursement Obligations owed to, such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by, and Reimbursement Obligations or Obligations
under Hedging Agreements owed to, all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it or Obligations under Hedging Agreements or Reimbursement Obligations owed
it, its proportionate payment as contemplated by this Credit Agreement; provided
that if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.
 
 
104

--------------------------------------------------------------------------------

 
17.2 Expenses.  Each of the Loan Parties agrees to pay (a) the reasonable costs
of producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) any taxes (including
any interest and penalties in respect thereto) payable by the Administrative
Agent or any of the Lenders (other than taxes based upon the Administrative
Agent’s or any Lender’s net income or profits) on or with respect to the
transactions contemplated by this Credit Agreement (the Loan Parties hereby
agreeing to jointly and severally indemnify the Administrative Agent and each
Lender with respect thereto), (c) the reasonable fees, expenses and
disbursements of the Administrative Agent’s Special Counsel, any local counsel
to the Administrative Agent and of one counsel for the Lenders incurred in
connection with the preparation, syndication or interpretation of the Loan
Documents and other instruments mentioned herein, each closing hereunder, any
amendments, modifications, approvals, consents or waivers hereto or hereunder,
or the cancellation of any Loan Document upon payment in full in cash of all of
the Obligations or pursuant to any terms of such Loan Document for providing for
such cancellation, (d) the fees, expenses and disbursements of the
Administrative Agent or any of its affiliates incurred by the Administrative
Agent or such affiliate in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein (e) any fees, costs, expenses and bank charges, including bank
charges for returned checks, incurred by the Administrative Agent in
establishing, maintaining or handling agency accounts, lock box accounts and
other accounts for the collection of any of the Collateral, (f) all reasonable
out-of-pocket expenses (including without limitation reasonable attorneys’ fees
and costs, and reasonable consulting, accounting, appraisal, investment banking
and similar professional fees and charges) incurred by any Lender or the
Administrative Agent in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against any Loan Party or any of its
Subsidiaries or the administration thereof after the occurrence and during the
continuance of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise in connection with the
Obligations, in any way related to any Lender’s or the Administrative Agent’s
relationship with any Loan Party or any of its Subsidiaries and (g) all
reasonable fees, expenses and disbursements of any Lender or the Administrative
Agent incurred in connection with UCC searches, UCC filings, intellectual
property searches and intellectual property filings.  The covenants contained in
this §17.2 shall survive payment or satisfaction in full of all other
Obligations.
 
17.3 Indemnification.  Each of the Loan Parties agrees to jointly and severally
indemnify and hold harmless the Administrative Agent, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from and against any and all claims, actions and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Borrower or any
other Loan Party) arising out of, or in connection with, or as a result of this
Credit Agreement or any of the other Loan Documents or the transactions
contemplated hereby including, without limitation, (a) any actual or proposed
use by any Loan Party or any of its Subsidiaries of the proceeds of any of the
Loans or Letters of Credit, (b) the reversal or withdrawal of any provisional
credits granted by the Administrative Agent upon the transfer of funds from lock
box, bank agency, concentration accounts or otherwise under any cash management
arrangements with any Loan Party or any Subsidiary or in connection with the
provisional honoring of funds transfers, checks or other items, (c) any actual
or alleged infringement of any patent, copyright, trademark, service mark or
similar right of the Loan Parties or any of their Subsidiaries comprised in the
Collateral, (d) any Loan Party or any of its Subsidiaries entering into or
performing this Credit Agreement or any of the other Loan Documents or (e) with
respect to the Loan Parties and their Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the presence,
disposal, escape, seepage, leakage, spillage, discharge, emission, release or
threatened release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury or damage to property), in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding.  In litigation, or the
preparation therefor, the Lenders and the Administrative Agent and each of their
affiliates shall be entitled to select their own counsel and, in addition to the
foregoing indemnity, each of the Loan Parties agrees to pay promptly the
reasonable fees and expenses of such counsel.  If, and to the extent that the
obligations of the Loan Parties under this §17.3 are unenforceable for any
reason, the Loan Parties hereby agree to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law.  The covenants contained in this §17.3 shall survive payment or
satisfaction in full of all other Obligations.
 
 
105

--------------------------------------------------------------------------------

 
17.4 Treatment of Certain Confidential Information.
 
17.4.1 Confidentiality.  Each of the Lenders and the Administrative Agent
agrees, on behalf of itself and each of its affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by (or on
behalf of) the Loan Parties or any of their Subsidiaries pursuant to this Credit
Agreement that is identified by such Person as being confidential at the time
the same is disclosed to the Lenders or the Administrative Agent, provided that
nothing herein shall limit the disclosure of any such information (a) after such
information shall have become public other than through a violation of this
§17.4, or becomes available to any of the Lenders or the Administrative Agent on
a nonconfidential basis from a source other than any Loan Party or another
Lender, (b) to the extent required by statute, rule, regulation or judicial
process, (c) to counsel for any of the Lenders or the Administrative Agent, (d)
to bank examiners or any other regulatory authority having jurisdiction over any
Lender or the Administrative Agent, or to auditors or accountants, (e) to the
Administrative Agent, any Lender or any Financial Affiliate, (f) in connection
with any litigation to which any one or more of the Lenders, the Administrative
Agent or any Financial Affiliate is a party, or in connection with the
enforcement of rights or remedies hereunder or under any other Loan Document,
(g) to a Lender Affiliate or a Subsidiary or affiliate of the Administrative
Agent, (h) to any actual or prospective assignee or participant or any actual or
prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Credit Agreement or any other Loan Document so long as such assignee,
participant or counterparty, as the case may be, agrees to be bound by the
provisions of §17.4 or (i) with the consent of the Borrowers.  Moreover, each of
the Administrative Agent, the Lenders and any Financial Affiliate is hereby
expressly permitted by the Borrowers to refer to any of the Borrowers and their
Subsidiaries in connection with any advertising, promotion or marketing
undertaken by the Administrative Agent, such Lender or such Financial Affiliate
and, for such purpose, the Administrative Agent, such Lender or such Financial
Affiliate may utilize any trade name, trademark, logo or other distinctive
symbol associated with the Borrowers or any of their Subsidiaries or any of
their businesses.
 
 
106

--------------------------------------------------------------------------------

 
17.4.2 Prior Notification.  Unless specifically prohibited by applicable law or
court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrowers of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process.
 
17.4.3 Other.  In no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrowers or any of their Subsidiaries.  The obligations of
each Lender under this §17.4 shall supersede and replace the obligations of such
Lender under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrowers prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Lender.
 
17.5 Survival of Covenants, Etc.  All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other certificates delivered by or on behalf of the Loan
Parties or any of their Subsidiaries pursuant hereto (as may be supplemented or
amended) shall be deemed to have been relied upon by the Lenders and the
Administrative Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Lenders of any of the
Loans and the issuance, extension or renewal of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any Letter
of Credit or any amount due under this Credit Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans or the Administrative Agent has any obligation to issue, extend
or renew any Letter of Credit, and for such further time as may be otherwise
expressly specified in this Credit Agreement.  All statements contained in any
certificate or other certificates delivered to any Lender or the Administrative
Agent at any time by or on behalf of the Loan Parties or any of their
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Loan Parties or
such Subsidiary hereunder.
 
17.6 Notices.  Except as otherwise expressly provided in this Credit Agreement,
all notices and other communications made or required to be given pursuant to
this Credit Agreement or the Notes or any Letter of Credit Applications shall be
in writing and shall be delivered in hand, mailed by United States registered or
certified first class mail, postage prepaid, sent by overnight courier, or sent
by telecopy, facsimile or telex and confirmed by delivery via courier or postal
service, addressed as follows:
 
 
107

--------------------------------------------------------------------------------

 
(a) if to any Loan Party, at 1050 Buckingham Street, Watertown, Connecticut
06795, Attention: David Jurasek, or at such other address for notice as such
Loan Party shall last have furnished in writing to the Person giving the notice,
with copies to, McElroy, Deutsch, Mulvaney & Carpenter, LLP, 30 Jelliff Lane,
Southport, Connecticut 06890, Attention: Suzanne E. Baldasare, and Foley Hoag
LLP, Seaport West, 155 Seaport Boulevard, Boston, Massachusetts 02210-2600,
Attention: Dean Hanley;
 
(b) if to the Administrative Agent, at CityPlace I, 185 Asylum Street, Mail
Code: CT2-500-35-10, Hartford, Connecticut 06103, Attn: Donald K. Bates, Senior
Vice President, Telephone No: (860) 952-7481, Telecopier No.: (860) 952-7515,
with copy to: Robinson & Cole LLP, 280 Trumbull Street, Hartford, Connecticut
06103-3597, Attn: Michael F. Maglio, Esq., Telephone No.: (860) 275-8274,
Telecopier No.: (860) 275-8299, or such other address for notice as the
Administrative Agent shall last have furnished in writing to the Person giving
the notice; and
 
(c) if to any Lender, at such Lender’s address set forth on Schedule 1 hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.
 
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.  Any notice or other communication
to be made hereunder or under the Notes or any Letter of Credit Applications,
even if otherwise required to be in writing under other provisions of this
Credit Agreement, the Notes or any Letter of Credit Applications, may
alternatively be made in an electronic record transmitted electronically under
such authentication and other procedures as the parties hereto may from time to
time agree in writing (but not an electronic record), and such electronic
transmission shall be effective at the time set forth in such
procedures.  Unless otherwise expressly provided in such procedures, such an
electronic record shall be equivalent to a writing under the other provisions of
this Credit Agreement, the Notes or any Letter of Credit Applications, and such
authentication, if made in compliance with the procedures so agreed by the
parties hereto in writing (but not an electronic record), shall be equivalent to
a signature under the other provisions of this Credit Agreement, the Notes or
any Letter of Credit Applications.
 
17.7 Governing Law.  THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF THE LOAN PARTIES AND LENDERS
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW OR ANY
FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS BY MAIL AT THE ADDRESSES
SPECIFIED IN §17.6.  EACH OF THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.
 
 
108

--------------------------------------------------------------------------------

 
17.8 Headings.  The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
 
17.9 Counterparts.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery by facsimile
by any of the parties hereto of an executed counterpart hereof or of any
amendment or waiver hereto shall be as effective as an original executed
counterpart hereof or of such amendment or waiver and shall be considered a
representation that an original executed counterpart hereof or such amendment or
waiver, as the case may be, will be delivered.
 
17.10 Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §17.12.
 
17.11 Waivers of Jury Trial, Consequential Damages, Etc.  EACH OF THE LOAN
PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE
NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.  To the fullest extent permitted by applicable
law, no Loan Party shall assert, and each Loan Party hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Credit
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. Each of the Loan Parties (a) certifies that no representative, agent or
attorney of any Lender or the Administrative Agent has represented, expressly or
otherwise, that such Lender or the Administrative Agent would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that
the Administrative Agent and the Lenders have been induced to enter into this
Credit Agreement, the other Loan Documents to which it is a party and the
Subordination Documents to which it is a party by, among other things, the
waivers and certifications contained herein.
 
 
109

--------------------------------------------------------------------------------

 
17.12 Consents, Amendments, Waivers, Etc.  Any consent or approval required or
permitted by this Credit Agreement to be given by the Lenders may be given, and
any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Loan Parties or any of their Subsidiaries of
any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Loan Parties and
the written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
 
(a) without the written consent of the Borrowers and each Lender directly
affected thereby:
 
(i) reduce or forgive the principal amount of any Loans or Reimbursement
Obligations, or reduce the rate of interest on the Notes or the amount of any
Revolving Credit Commitment Fee or Letter of Credit Fees (other than (A)
interest accruing pursuant to §6.10.2 following the effective date of any waiver
by the Required Lenders of the Default or Event of Default relating thereto or
(B) as a result of a change in the definition of Total Leverage Ratio or any of
the components thereof or the method of calculation thereto);
 
(ii) increase the amount of such Lender’s Commitment or extend the expiration
date of such Lender’s Commitment;
 
(iii) postpone or extend the Revolving Credit Loan Maturity Date or the Term
Loan Maturity Date or any other regularly scheduled dates for payments of
principal of, or interest on, the Loans or Reimbursement Obligations or any Fees
or other amounts payable to such Lender (it being understood that (A) a waiver
of the application of the default rate of interest pursuant to §6.10.2, and (B)
any vote to rescind any acceleration made pursuant to §14.1 of amounts owing
with respect to the Loans and other Obligations and (C) any modifications of the
provisions relating to amounts, timing or application of prepayments of Loans
and other Obligations, including under §§4.3.2 and 4.3.3 shall require only the
approval of the Required Lenders); and
 
(iv) other than pursuant to a transaction permitted by the terms of this Credit
Agreement, release any Loan Party, release all or substantially all of the
Collateral or release all or substantially all of the guarantors, if any, from
their guaranty obligations under their guaranties (excluding, if any Loan Party
or any Subsidiary of a Loan Party becomes a debtor under the federal Bankruptcy
Code, the release of “cash collateral”, as defined in Section 363(a) of the
federal Bankruptcy Code pursuant to a cash collateral stipulation with the
debtor approved by the Required Lenders);
 
(b) without the written consent of all of the Lenders, amend or waive this
§17.12 or the definition of Required Lenders (it being understood that the
addition of one or more additional credit facilities, the allowance of the
credit extensions, interest and fees thereunder to share ratably or on a
subordinated basis with the Loans, Letters of Credit, interest and Fees in the
benefits of the Loan Documents and the inclusion of the holders of such
facilities in the determination of Required Lenders shall require only the
approval of the Required Lenders);
 
 
110

--------------------------------------------------------------------------------

 
(c) without the written consent of the Administrative Agent, amend or waive
§2.6.2, §15, the amount or time of payment of any Letter of Credit Fees payable
for the Administrative Agent’s account or any other provision applicable to the
Administrative Agent.
 
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Loan Parties shall entitle the Loan Parties to
other or further notice or demand in similar or other circumstances.
 
17.13 Severability.  The provisions of this Credit Agreement are severable and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction.
 
17.14 USA Patriot Act.  Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
 
17.15 COMMERCIAL TRANSACTION; PREJUDGMENT REMEDY WAIVER.  EACH OF THE LOAN
PARTIES REPRESENTS, COVENANTS AND AGREES THAT THE TRANSACTIONS OF WHICH THIS
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE A PART IS A “COMMERCIAL
TRANSACTION” AS DEFINED BY THE STATUTES OF THE STATE OF CONNECTICUT.  EACH OF
THE LOAN PARTIES HEREBY WAIVES ALL RIGHTS TO NOTICE AND PRIOR COURT HEARING OR
COURT ORDER UNDER CONNECTICUT GENERAL STATUTES SECTIONS 52-278a ET. SEQ. AS
AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY AND ALL
PREJUDGMENT REMEDIES THE ADMINISTRATIVE AGENT OR THE LENDERS MAY EMPLOY TO
ENFORCE THEIR RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS.  MORE SPECIFICALLY, EACH OF THE LOAN PARTIES ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT’S ATTORNEY AND/OR THE LENDERS’ ATTORNEY MAY, PURSUANT TO
CONNECTICUT GENERAL STATUTES, §52-278f, ISSUE A WRIT FOR A PREJUDGMENT REMEDY
WITHOUT SECURING A COURT ORDER.  EACH OF THE LOAN PARTIES ACKNOWLEDGES AND
RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE ISSUANCE OF A WRIT
FOR PREJUDGMENT REMEDY AS AFORESAID AND THE ADMINISTRATIVE AGENT AND THE LENDERS
ACKNOWLEDGE LOAN PARTIES’ RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF
SAID WRIT.  EACH OF THE LOAN PARTIES FURTHER WAIVES ITS RIGHTS TO REQUEST THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER POST A BOND, WITH OR WITHOUT SURETY, TO
PROTECT LOAN PARTIES AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT
REMEDY SOUGHT OR OBTAINED BY THE ADMINISTRATIVE AGENT OR ANY LENDER.
 
 
111

--------------------------------------------------------------------------------

 
17.16 Interest Rate.  All agreements between Loan Parties, the Administrative
Agent and Lenders are hereby expressly limited so that in no contingency or
event whatsoever, whether by reason of acceleration of maturity of the
indebtedness evidenced hereby or otherwise, shall the amount paid or agreed to
be paid to Administrative Agent and Lenders for the use or the forbearance of
the indebtedness evidenced hereby exceed the maximum permissible under
applicable law.  As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof provided, however that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Credit Agreement shall be governed by such new law as of its effective
date.  In this regard, it is expressly agreed that it is the intent of Loan
Parties, the Administrative Agent and the Lenders in the execution, delivery and
acceptance of this Credit Agreement to contract in strict compliance with the
laws of the State of New York from time to time in effect.  If, under or from
any circumstances whatsoever, fulfillment of any provision hereof or of any of
the Loan Documents or the Security Documents at the time of performance of such
provision shall be due, shall involve transcending the limit of such validity
prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
circumstances whatsoever Administrative Agent or any Lender should ever receive
as interest an amount which would exceed the highest lawful rate, such amount
which would be excessive interest shall be applied to the reduction of the
principal balance evidenced hereby and not to the payment of interest.  This
provision shall control every other provision of all agreements among the Loan
Parties, the Administrative Agent and the Lenders.
 
17.17 Loss of Notes.  Upon receipt of an affidavit of an officer of any Lender
as to the loss, theft, destruction or mutilation of such Lender’s Note or Notes
or any other security document which is not of public record, and in the case of
any such loss, theft, destruction or mutilation, upon surrender and cancellation
of such Note or other security document, Borrowers will issue, in lieu thereof,
a replacement Note or Notes or other security document in the same principal
amount thereof and otherwise of like tenor.
 
17.18 Replacement of Lenders.  If the Borrowers and Lenders holding at least a
majority of the outstanding principal amount of the Notes (and if no such
principal is outstanding, the Lender or Lenders whose aggregate Commitments
constitute at least a majority of the Total Revolving Credit Commitments) desire
to increase the aggregate amount of the Total Revolving Credit Commitments
and/or the Term Loan and any Lender does not consent to such increase or
increases, then (i) such Lender, at the Borrowers’ sole expense and effort, upon
notice to the Borrowers and the Administrative Agent given within six months
after such Lender’s failure to consent, may require that the Borrowers find a
replacement Lender that will, or (ii) the Borrowers, at the Borrowers’ sole
expense and effort, upon notice to such Lender and the Administrative Agent
given within six months after such Lender’s failure to consent, may find a
replacement Lender that will (and such Lender agrees that such replacement
Lender will), acquire and assume (in accordance with and subject to the
restrictions contained in, and consents required by, §16.2), all of such
Lender’s interests, rights and obligations under this Credit Agreement and the
related Loan Documents (which assignee may be another Lender, if a Lender
accepts such assignment) and no increase in the Total Revolving Credit
Commitments and/or Term Loan shall be effective unless and until such assignment
has become effective, provided that such Lender shall have received payment of
an amount equal to the outstanding principal of its Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee.
 
 
112

--------------------------------------------------------------------------------

 
17.19 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrowers and each other Loan Party  acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (a) (i) the arranging and
other services regarding this Credit Agreement provided by the Administrative
Agent and any Affiliate thereof and the Lenders are arm’s-length commercial
transactions between the Borrowers, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and, as applicable,
its Affiliates and the Lenders and their Affiliates (collectively, solely for
purposes of this Section, the “Lenders”), on the other hand, (ii) each of the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrowers and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and its Affiliates and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for any Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, any of its
Affiliates nor any Lender has any obligation to the Borrowers, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and its Affiliates
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates nor any Lender has any obligation to disclose any of such interests
to the Borrowers, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrowers and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.
 
17.20 Electronic Execution.  The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.
 
 
113

--------------------------------------------------------------------------------

 
17.21 Restatement.  In order to facilitate the Restatement and otherwise to
effectuate the desires of the Loan Parties, the Administrative Agent and the
Lenders:
 
(a) Each Loan Party, the Administrative Agent, and the Lenders hereby agree that
upon the effectiveness of this Credit Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Credit Agreement, and the terms and provisions of the
Existing Credit Agreement, except as otherwise expressly provided herein, shall
be superseded by this Credit Agreement.
 
(b) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this §17.19, and in any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or collectively, as the “Prior Loan
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
any Loan Party under the Existing Credit Agreement and other Prior Loan
Documents shall continue as Obligations hereunder and all indebtedness,
liabilities and obligations of any Person other than a Loan Party under the
Existing Credit Agreement and other Prior Loan Documents shall continue as
obligations of such Person hereunder, and (ii) each of this Credit Agreement and
the Notes and any other Loan Document (as defined herein) that is amended and
restated in connection with this Credit Agreement is given as a substitution of,
and not as a payment of, the indebtedness, liabilities and obligations of the
Loan Parties under the Existing Credit Agreement or any Prior Loan Document and
neither the execution and delivery of such documents nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation of
the Existing Credit Agreement or any of the other Prior Loan Documents or any
obligations thereunder.  Upon the effectiveness of this Credit Agreement, all
Loans owing by the Borrowers and outstanding under the Existing Credit Agreement
shall continue as Loans hereunder and shall constitute advances hereunder, and
all Existing Letters of Credit shall continue as Letters of Credit
hereunder.  Base Rate Loans under the Existing Credit Agreement shall accrue
interest at the Base Rate hereunder and the parties hereto agree that the
Interest Periods for all LIBOR Rate Loans outstanding under the Existing Credit
Agreement on the Effective Date shall remain in effect without renewal,
interruption or extension as LIBOR Rate Loans under this Credit Agreement and
accrue interest at the LIBOR Rate hereunder; provided, that on and after the
Effective Date, the Applicable Margin applicable to any Loan or Letter of Credit
hereunder shall be as set forth in the definition of Applicable Rate in §1.1,
without regard to any margin applicable thereto under the Existing Credit
Agreement prior to the Effective Date.
 
18.           CONTINUING GUARANTY.
 
18.1 Guaranty.  Without limiting the joint and severally liability of the
Borrowers hereunder pursuant to §6.11, each Guarantor hereby absolutely and
unconditionally, jointly and severally guarantees, as primary obligor and as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of any Borrower to the
Secured Parties, arising hereunder or under any other Loan Document, any Cash
Management Agreement or any Hedging Agreement (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”); provided
that (a) the Guaranteed Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor and (b) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law. The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations.  This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and  each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.
 
 
114

--------------------------------------------------------------------------------

 
18.2 Rights of Lenders.  Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations.  Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
 
18.3 Certain Waivers.  Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of any Borrower or any other Loan Party; (b) any
defense based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of any Borrower or any other Loan Party; (c) the benefit
of any statute of limitations affecting any Guarantor’s liability hereunder;
(d) any right to proceed against any Borrower or any other Loan Party, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Secured Party whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.
 
 
115

--------------------------------------------------------------------------------

 
18.4 Obligations Independent.  The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Guarantor to enforce this Guaranty whether or not
any Borrower or any other person or entity is joined as a party.
 
18.5 Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments are terminated.  If any amounts are paid to a Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.
 
18.6 Termination; Restatement.  This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until the later of the Revolving Credit Loan Maturity Date or
the Term Loan Maturity Date.  Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Borrower or a Guarantor is made, or any of the
Secured Parties exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.
 
18.7 Stay of Acceleration.  If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against a
Guarantor or the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by each Guarantor, jointly and severally,
immediately upon demand by the Secured Parties.
 
18.8 Condition of Borrowers.  Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from each
Borrower and any other guarantor such information concerning the financial
condition, business and operations of each Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to it any information relating to the business, operations or financial
condition of any Borrower or any other guarantor (each Guarantor waiving any
duty on the part of the Secured Parties to disclose such information and any
defense relating to the failure to provide the same).
 
18.9 Appointment of Borrowers.  Each of the Loan Parties hereby appoints the
Borrowers, or any one of them, to act as its agent for all purposes of this
Credit Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) any
Borrower may execute such documents and provide such authorizations on behalf of
such Loan Parties as such Borrower deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent or a Lender to any Borrower shall be
deemed delivered to each Loan Party and (c) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, authorization,
instrument or agreement executed by any Borrower on behalf of each of the Loan
Parties.
 
 
116

--------------------------------------------------------------------------------

 
18.10 Right of Contribution.  The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law.
 
18.11 Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of a Lien under the Loan Documents, in each case, by
any Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this §18 voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations and undertakings of each
Qualified ECP Guarantor under this §18.11 shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full.  Each
Loan Party intends this §18.11 to constitute, and this §18.11 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
 
[Remainder of Page Intentionally Left Blank;
Next Page is Signature Page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
117

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.
 
 
 

   CRYSTAL ROCK HOLDINGS, INC.        By: /s/ Peter K. Baker               Name:
Peter K . Baker               Title: Chief Executive Officer            CRYSTAL
ROCK LLC        By: /s/ Peter K. Baker              Name: Peter K. Baker  
           Title: Manager

 
 
 
 


 
118

--------------------------------------------------------------------------------

 
 
 
 

   BANK OF AMERICA, N.A., as a Lender            By: /s/ Donald K. Bates  
          Name: Donald K. Bates             Title: Senior Vice President        
   BANK OF AMERICA, N.A., as Administrative Agent            By: /s/ Donald K.
Bates              Name: Donald K. Bates              Title: Senior Vice
President

 
 
119

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------